







Exhibit 10.7
 
EXECUTION COPY


 

 

 
 






AMENDED AND RESTATED U.S. SECURITY AGREEMENT
 
among
 
ALERIS INTERNATIONAL, INC.,
 
CERTAIN SUBSIDIARIES OF ALERIS INTERNATIONAL, INC.,
 
 
and
 
 
DEUTSCHE BANK AG NEW YORK BRANCH,
as COLLATERAL AGENT
 
_______________________________


Dated as of August 1, 2006
and amended and restated as of December 19, 2006
_______________________________






 

 
 
 
 





 

 
 
 
 
 

--------------------------------------------------------------------------------


 


ARTICLE I. SECURITY INTERESTS
2
 
1.1. Grant of Security Interests
2
 
1.2. Power of Attorney
5
   
ARTICLE II. GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
5
 
2.1. Necessary Filings
6
 
2.2. No Liens
6
 
2.3. Other Financing Statements
6
 
2.4. Chief Executive Office, Location of Inventory and Included Equipment
6
 
2.5. Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Location;
Organizational Identification Numbers; Changes Thereto; etc.
 
6
 
2.6. Certain Significant Transactions
7
 
2.7. As-Extracted Collateral; Timber-to-be-Cut
7
 
2.8. Collateral in the Possession of a Bailee
7
 
2.9. Recourse
8
   
ARTICLE III. SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL
8
 
3.1. Additional Representations and Warranties
8
 
3.2. Maintenance of Records
8
 
3.3. Direction to Account Debtors; Contracting Parties; etc.
9
 
3.4. Modification of Terms; etc.
9
 
3.5. Collection
9
 
3.6. Instruments
10
 
3.7. Assignors Remain Liable Under Accounts
10
 
3.8. Assignors Remain Liable Under Contracts
10
 
3.9. Deposit Accounts; Etc.
   
3.10. Letter-of-Credit Rights
11
 
3.11. Commercial Tort Claims
12
 
3.12. Chattel Paper
12
 
3.13. Further Actions
12
 
3.14. Overriding Provisions with respect to ABL Priority Collateral
12
   
ARTICLE IV. SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES
13
 
4.1. Additional Representations and Warranties
13
 
4.2. Licenses and Assignments
13
 
4.3. Infringements
13
 
4.4. Preservation of Marks and Domain Names
13
 
4.5. Maintenance of Registration
14
 
4.6. Future Registered Marks and Domain Names
14
 
4.7. Remedies
14
   
ARTICLE V. SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS
15
 
5.1. Additional Representations and Warranties
15
 
5.2. Licenses and Assignments
15
 
5.3. Infringements
15
 
5.4. Maintenance of Patents or Copyrights
15
 
5.5. Prosecution of Patent or Copyright Applications
16
 
5.6. Other Patents and Copyrights
16
 
5.7. Remedies
16
   
ARTICLE VI. PROVISIONS CONCERNING ALL COLLATERAL
16
 
6.1. Protection of Collateral Agent’s Security
16
 
6.2. Warehouse Receipts Non-Negotiable
17
 
6.3. Additional Information
17
 
6.4. Further Actions
17
 
6.5. Financing Statements
17
   
ARTICLE VII. REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
18
 
7.1. Remedies; Obtaining the Collateral Upon Default
18
 
7.2. Remedies; Disposition of the Collateral
19
 
7.3. Waiver of Claims
20
 
7.4. Application of Proceeds
20
 
7.5. Remedies Cumulative
25
 
7.6. Discontinuance of Proceedings
25
   
ARTICLE VIII. INDEMNITY
25
 
8.1. Indemnity
25
 
8.2. Indemnity Obligations Secured by Collateral; Survival
27
   
ARTICLE IX. DEFINITIONS
27
   
ARTICLE X. MISCELLANEOUS
36
 
10.1. Notices
36
 
10.2. Waiver; Amendment
37
 
10.3. Obligations Absolute
37
 
10.4. Successors and Assigns
38
 
10.5. Headings Descriptive
38
 
10.6. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
38
 
10.7. Assignors’ Duties
39
 
10.8. Termination; Release
39
 
10.9. Counterparts
41
 
10.10. Severability
41
 
10.11. The Collateral Agent and the other Secured Creditors
41
 
10.12. Additional Assignors
41
 
10.13. Amendment and Restatement
41
 
10.14. Calculation of Obligations under Secured Hedging Agreements
41

 
ANNEX A
Schedule of Chief Executive Offices; Inventory and Equipment Locations in
Alabama, Arizona, Florida and Mississippi
ANNEX B
Registered Organization And/Or A Transmitting Utility), Jurisdiction of
Organization, Location and Organizational Identification Numbers
ANNEX C
Description of Certain Significant Transactions Occurring Within One Year Prior
To The Date of The U.S. Security Agreement
ANNEX D
Schedule of Deposit Accounts
ANNEX E
Form of Control Agreement Regarding Deposit Accounts
ANNEX F
Description of Commercial Tort Claims
ANNEX G
Schedule of Marks and Applications; Internet Domain Name Registration
ANNEX H
Schedule of Patents
ANNEX I
Schedule of Copyrights
ANNEX J
Form of Grant of Security Interest in United States Trademarks
ANNEX K
Form of Grant of Security Interest in United States Patents
ANNEX L
Form of Grant of Security Interest in United States Copyrights
ANNEX M
The Collateral Agent

 
 

--------------------------------------------------------------------------------


FORM OF AMENDED AND RESTATED U.S. SECURITY AGREEMENT
 
AMENDED AND RESTATED U.S. SECURITY AGREEMENT, dated as of August 1, 2006 and
amended and restated as of December 19, 2006, made by each of the undersigned
assignors (each, an “Assignor” and, together with any other entity that becomes
an assignor hereunder pursuant to Section 10.12 hereof, the “Assignors”) in
favor of DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent (together
with any successor administrative agent, the “Administrative Agent”) and as
collateral agent (together with any successor Collateral Agent, the “Collateral
Agent”), for the benefit of the Secured Creditors (as defined below). Certain
capitalized terms as used herein are defined in Article IX hereof. Except as
otherwise defined herein, all capitalized terms used herein and defined in the
Credit Agreement (as defined below) shall be used herein as therein defined.


W I T N E S S E T H:


WHEREAS, Aurora Acquisition Merger Sub, Inc., Aleris International, Inc., a
Delaware corporation (“Aleris” or the “U.S. Borrower”), Aleris Deutschland
Holding GmbH, a company with limited liability formed under the laws of Germany
(the “German Borrower” and, together with the U.S. Borrower, each a “Borrower”
and, collectively, the “Borrowers”), the lenders party thereto from time to time
(the “Lenders”), and Deutsche Bank AG New York Branch, as administrative agent
(the “Administrative Agent”) (the Lenders, the Administrative Agent and the
Collateral Agent are herein called the “Lender Creditors”) have entered into an
Amended and Restated Term Loan Agreement, dated as of August 1, 2006 and amended
and restated as of December 19, 2006, providing for the making of Loans to the
Borrowers, all as contemplated therein (as used herein, the term “Credit
Agreement” means the Amended and Restated Term Loan Agreement described above in
this paragraph, as the same may be amended, modified, extended, renewed,
replaced, restated, supplemented or refinanced from time to time, and including
any agreement extending the maturity of, or refinancing or restructuring
(including, but not limited to, the inclusion of additional borrowers or
guarantors thereunder or any increase in the amount borrowed) all or any portion
of, the indebtedness under such agreement or any successor agreement, whether or
not with the same agent, trustee, representative, lenders or holders; provided
that, with respect to any agreement providing for the refinancing or replacement
of indebtedness under the Credit Agreement, such agreement shall only be treated
as, or as part of, the Credit Agreement hereunder if (i) either (A) all
obligations under the Credit Agreement being refinanced or replaced shall be
paid in full at the time of such refinancing or replacement, and all commitments
and letters of credit issued pursuant to the refinanced or replaced Credit
Agreement shall have terminated in accordance with their terms or (B) the
Required Lenders shall have consented in writing to the refinancing or
replacement indebtedness being treated as indebtedness pursuant to the Credit
Agreement, and (ii) a notice to the effect that the refinancing or replacement
indebtedness shall be treated as issued under the Credit Agreement shall be
delivered by Aleris to the Collateral Agent);


WHEREAS, the U.S. Borrower and/or one or more of its Subsidiaries may at any
time and from time to time enter into one or more Secured Hedging Agreements
with one or more Persons other than the U.S. Borrow and its Subsidiaries (the
“Other Creditors” and collectively, with the Lender Creditors, the “Secured
Creditors”);


WHEREAS, pursuant to the U.S. Borrower Guaranty, the U.S. Borrower has
guaranteed to the Secured Creditors the payment when due of all of its Relevant
Guaranteed Obligations as described therein;


WHEREAS, pursuant to the U.S. Subsidiaries Guaranty, each U.S. Subsidiary
Guarantor has jointly and severally guaranteed to the Secured Creditors the
payment when due of all Guaranteed Obligations (as defined in the U.S.
Subsidiaries Guaranty);


WHEREAS, the Intercreditor Agreement governs the relative rights and priorities
of the Secured Creditors and the ABL Secured Parties in respect of the Term
Priority Collateral and the ABL Priority Collateral (and with respect to certain
other matters as described therein);
 
WHEREAS, it is a condition precedent to (i) the making and/or continuation of
Loans to the Borrowers under the Credit Agreement and (ii) the Other Creditors
entering into Secured Hedging Agreements, that each Assignor shall have executed
and delivered to the Administrative Agent this Agreement; and
 
WHEREAS, each Assignor will obtain benefits from the incurrence and/or
continuation of Loans by the Borrowers, and the entering into by the Borrowers
and/or one or more of their respective Subsidiaries of the Secured Hedging
Agreements, and, accordingly, each Assignor desires to enter into this Agreement
in order to (i) satisfy the condition described in the preceding paragraph and
(ii) induce (x) the Lenders to make and/or continue Loans to the Borrowers and
(y) the Other Creditors to enter into Secured Hedging Agreements with the
Borrowers and/or one or more of their respective Subsidiaries;


NOW, THEREFORE, in consideration of the benefits accruing to each Assignor, the
receipt and sufficiency of which are hereby acknowledged, each Assignor hereby
makes the following representations and warranties to the Collateral Agent for
the benefit of the Secured Creditors and hereby covenants and agrees with the
Collateral Agent for the benefit of the Secured Creditors as follows:
 
ARTICLE I  
 
SECURITY INTERESTS
 
1.1.  Grant of Security Interests. (a) Subject to the terms of the Intercreditor
Agreement with respect to rights and remedies between the Collateral Agent and
the ABL Collateral Agent, as security for the prompt and complete payment when
due of all of its Obligations, each Assignor does hereby assign and transfer
unto the Collateral Agent, and does hereby pledge and grant to the Collateral
Agent, for the benefit of the Secured Creditors, a continuing security interest
in all of the right, title and interest of such Assignor in, to and under all of
the following personal property and fixtures (and all rights therein) of such
Assignor, or in which or to which such Assignor has any rights, in each case
whether now existing or hereafter from time to time acquired:
 
(i)
 
 
each and every Account;
 
(ii)
 
 
all cash;
 
(iii)
 
 
the Cash Collateral Account and all monies, securities, Instruments and other
investments deposited or required to be deposited in the Cash Collateral
Account;
 
(iv)
 
 
all Chattel Paper (including, without limitation, all Tangible Chattel Paper and
all Electronic Chattel Paper);
 
(v)
 
 
all Commercial Tort Claims;
 
(vi)
 
 
all Software and computer programs of such Assignor and all related licensing
rights, documentation, drawings, specifications and schematics and all
intellectual property rights therein and all other proprietary information of
such Assignor, including but not limited to Trade Secret Rights, customer lists
and all recorded data of any kind or nature, regardless of the medium or
recording;
 
(vii)
 
 
all Contracts, together with all Contract Rights arising thereunder;
 
(viii)
 
 
all Copyrights;
 
(ix)
 
 
all Deposit Accounts and all other demand, deposit, time, savings, cash
management, passbook and similar accounts maintained by such Assignor with any
Person and all monies, securities, Instruments and other investments deposited
or required to be deposited in any of the foregoing (in each case, excluding
Exempted Deposit Accounts);
 
(x)
 
 
all Documents;
 
(xi)
 
 
all Equipment;
 
(xii)
 
 
all General Intangibles;
 
(xiii)
 
 
all Goods;
 
(xiv)
 
 
all Instruments;
 
(xv)
 
 
all Inventory;
 
(xvi)
 
 
all Investment Property;
 
(xvii)
 
 
all Letter-of-Credit Rights (whether or not the respective letter of credit is
evidenced by a writing);
 
(xviii)
 
 
all Marks and any renewals thereof, the goodwill of the business of such
Assignor symbolized by the Marks and all causes of action arising prior to or
after the date hereof for infringement of any of the Marks or unfair competition
regarding the same;
 
(xix)
 
 
all Patents, together with all causes of action arising prior to or after the
date hereof for infringement of any of the Patents or unfair competition
regarding the same;
 
(xx)
 
 
all Permits;
 
(xxi)
 
 
all Supporting Obligations; and
 
(xxii)
 
 
all Proceeds and products of any and all of the foregoing (all of the above, the
“Collateral”);
 

 
provided that (x) no Voting Equity Interests (which shall include, for this
purpose, the Convertible Preferred Equity Certificates issued by Aleris
Luxembourg S.a. r.l.) of any Foreign Corporation which represents more than 65%
of the total combined voting power of all classes of Voting Equity Interests of
the respective Foreign Corporation (with all Voting Equity Interests of the
respective Foreign Corporation in excess of said 65% limit being herein called
“Excess Foreign Corporation Equity Interests”) shall secure any direct
Obligations of any U.S. Borrower (or guarantees of such Obligations by the
respective Assignor) and such Excess Foreign Corporation Equity Interests shall
secure Obligations of the respective Assignor only as a guarantor of the
Obligations of the German Borrower, and (y) each Assignor shall be required to
pledge hereunder 100% of the Non-Voting Equity Interests of each Foreign
Corporation at any time and from time to time acquired by such Assignor, which
Non-Voting Equity Interests shall not be subject to the limitations described in
preceding clause (x).


(b)  Notwithstanding anything herein to the contrary, in no event shall the
Collateral include and no Assignor shall be deemed to have granted a security
interest in, (x) Excluded Equipment or (y) any of its right, title or interest
in any license, contract or agreement to which such Assignor is a party, to the
extent, but only to the extent (and only for so long as) that such license,
contract or agreement or applicable law prohibits the assignment of, or granting
of a security interest in, such license, contract or agreement and such
prohibitions are not rendered invalid by Section 9-406 or Section 9-408 of the
UCC, it being understood and agreed, however, any such excluded license,
contract or agreement shall otherwise be subject to the security interests
created by this Agreement (and shall become “Collateral” for all purposes of
this Agreement) upon the receipt by such Assignor of any necessary approvals or
waivers permitting the assignment thereof or the granting of a security interest
therein.
 
(c)  The security interest of the Collateral Agent under this Agreement extends
to all Collateral which any Assignor may acquire, or with respect to which any
Assignor may obtain rights, at any time during the term of this Agreement.
 
(d)  Notwithstanding anything to the contrary contained in this Section 1.1 or
elsewhere in this Agreement, each Assignor and the Collateral Agent (on behalf
of the Secured Creditors) acknowledges and agrees that:
 
(x) the security interest granted pursuant to this Agreement (including pursuant
to this Section 1.1) to the Collateral Agent for the benefit of the Secured
Creditors (i) in the Term Priority Collateral, shall be a First Priority Lien
and (ii) in the ABL Priority Collateral, shall be a Second Priority Lien, fully
junior, subordinated and subject to the security interest granted to the ABL
Collateral Agent for the benefit of the ABL Creditors in the ABL Priority
Collateral on the terms and conditions set forth in the ABL Documents and the
Intercreditor Agreement and all other rights and benefits afforded hereunder to
the Secured Creditors with respect to the ABL Priority Collateral are expressly
subject to the terms and conditions of the Intercreditor Agreement; and


(y) the ABL Secured Parties’ security interests in the Collateral constitute
security interests separate and apart (and of a different class and claim) from
the Secured Creditors’ security interests in the Collateral.


(e)  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIENS AND SECURITY
INTERESTS GRANTED TO THE TERM COLLATERAL AGENT PURSUANT TO THIS AGREEMENT IN ANY
ABL PRIORITY COLLATERAL AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE TERM
COLLATERAL AGENT WITH RESPECT TO ANY ABL PRIORITY COLLATERAL HEREUNDER ARE
SUBJECT TO THE PROVISIONS OF THE AMENDED AND RESTATED INTERCREDITOR AGREEMENT
DATED AS OF AUGUST 1, 2006 AND AMENDED AND RESTATED AS OF DECEMBER 19, 2006 (AS
AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“INTERCREDITOR AGREEMENT”), AMONG AURORA ACQUISITION MERGER SUB, INC, ALERIS
INTERNATIONAL, INC., A DELAWARE CORPORATION (THE “COMPANY”), THE OTHER GRANTORS
FROM TIME TO TIME PARTY THERETO, DEUTSCHE BANK AG NEW YORK BRANCH, (“DBNY”) AS
ABL ADMINISTRATIVE AGENT AND AS ABL COLLATERAL AGENT, AND DBNY, AS TERM
ADMINISTRATIVE AGENT AND TERM COLLATERAL AGENT, AND CERTAIN OTHER PERSONS PARTY
OR THAT MAY BECOME PARTY THERETO FROM TIME TO TIME. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS
OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
 
1.2.   Power of Attorney. Each Assignor hereby constitutes and appoints the
Collateral Agent its true and lawful attorney, irrevocably, with full power
after the occurrence of and during the continuance of an Event of Default (in
the name of such Assignor or otherwise) to act, require, demand, receive,
compound and give acquittance for any and all moneys and claims for moneys due
or to become due to such Assignor under or arising out of the Collateral, to
endorse any checks or other instruments or orders in connection therewith and to
file any claims or take any action or institute any proceedings which the
Collateral Agent may deem to be necessary or advisable to protect the interests
of the Secured Creditors, which appointment as attorney is coupled with an
interest.
 
ARTICLE II
 
GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Each Assignor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:


2.1.  Necessary Filings. All filings, registrations, recordings and other
actions necessary or appropriate to create, preserve and perfect the security
interest granted by such Assignor to the Collateral Agent hereby in respect of
the Collateral have been accomplished, in each case, within the time frames
required by this Agreement, and the security interest granted to the Collateral
Agent pursuant to this Agreement in and to the Collateral creates a valid and,
together with all such filings, registrations, recordings and other actions, a
perfected security interest therein prior to the rights of all other Persons
therein and subject to no other Liens (other than Permitted Liens) and is
entitled to all the rights, priorities and benefits afforded by the Uniform
Commercial Code or other relevant law as enacted in any relevant jurisdiction to
perfected security interests, in each case to the extent that the Collateral
consists of the type of property in which a security interest may be perfected
by possession or control (within the meaning of the UCC as in effect on the
Restatement Effective Date in the State of New York), by filing a financing
statement under the Uniform Commercial Code as enacted in any relevant
jurisdiction or by a filing of a Grant of Security Interest in the respective
form attached hereto in the United States Patent and Trademark Office or in the
United States Copyright Office. Upon the actions taken under this Section 2.1,
such security interest will be prior to all other Liens of all other Persons
(other than Liens permitted pursuant to clauses (i), (ii), (v), (viii), (xi),
(xii), (xiii) and (xviii) of Section 9.01 of the Credit Agreement), and
enforceable as such as against all other Persons.
 
2.2.  No Liens. Such Assignor is, and as to all Collateral acquired by it from
time to time after the Restatement Effective Date such Assignor will be, the
owner of all Collateral free from any Lien or other right, title or interest of
any Person (other than Permitted Liens), and such Assignor shall defend the
Collateral against all claims and demands of all Persons at any time claiming
the same or any interest therein adverse to the interests of the Collateral
Agent.
 
2.3.  Other Financing Statements. As of the Restatement Effective Date, there is
no financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) covering or purporting to cover any interest of any
kind in the Collateral (other than financing statements filed in respect of
Permitted Liens), and so long as the Termination Date has not occurred, such
Assignor will not execute or authorize to be filed in any public office any
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) or statements relating to the Collateral, except
financing statements filed or to be filed in respect of and covering the
security interests granted hereby by such Assignor or in connection with
Permitted Liens.
 
2.4.  Chief Executive Office, Location of Inventory and Included Equipment. On
the Restatement Effective Date, and during the four calendar month period
preceding this Agreement, no Assignor has maintained its chief executive office
or held Inventory and Equipment in Alabama, Arizona, Florida or Mississippi
other than as provided in Annex A hereto.
 
2.5.  Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Location;
Organizational Identification Numbers; Changes Thereto; etc. The exact legal
name of each Assignor, the type of organization of such Assignor, whether or not
such Assignor is a Registered Organization, the jurisdiction of organization of
such Assignor, such Assignor’s Location, the organizational identification
number (if any) of such Assignor, and whether or not such Assignor is a
Transmitting Utility, is listed on Annex B hereto for such Assignor. Such
Assignor shall not change its legal name, its type of organization or its
organizational identification number (if any) from that used on Annex B hereto,
except that any such changes shall be permitted (so long as not in violation of
the applicable requirements of the Secured Debt Agreements and so long as same
do not involve such Assignor changing its jurisdiction of organization or
Location from the United States or a State thereof to a jurisdiction of
organization or Location, as the case may be, outside the United States or a
State thereof) if (i) it shall have given to the Collateral Agent not less than
15 days’ prior written notice of each change to the information listed on Annex
B (as adjusted for any subsequent changes thereto previously made in accordance
with this sentence), together with a supplement to Annex B which shall correct
all information contained therein for such Assignor, and (ii) in connection with
the respective such change or changes, it shall have taken all action reasonably
requested by the Collateral Agent to maintain the security interests of the
Collateral Agent in the Collateral intended to be granted hereby at all times
fully perfected and in full force and effect. In addition, to the extent that
such Assignor does not have an organizational identification number on the
Restatement Effective Date and later obtains one, such Assignor shall promptly
thereafter notify the Collateral Agent of such organizational identification
number and shall take all actions reasonably satisfactory to the Collateral
Agent to the extent necessary to maintain the security interest of the
Collateral Agent in the Collateral intended to be granted hereby fully perfected
and in full force and effect.
 
2.6.  Certain Significant Transactions. During the one year period preceding the
Restatement Effective Date, no Person shall have merged or consolidated with or
into any Assignor, and no Person shall have liquidated into, or transferred all
or substantially all of its assets to, any Assignor, in each case except as
described in Annex C hereto. With respect to any transactions so described in
Annex C hereto, the respective Assignor shall have furnished such information
with respect to the Person (and the assets of the Person and locations thereof)
which merged with or into or consolidated with such Assignor, or was liquidated
into or transferred all or substantially all of its assets to such Assignor, and
shall have furnished to the Collateral Agent such UCC lien searches as may have
been requested with respect to such Person and its assets, to establish that no
security interest (excluding Permitted Liens) continues perfected on the
Restatement Effective Date with respect to any Person described above (or the
assets transferred to the respective Assignor by such Person), including without
limitation pursuant to Section 9- 316(a)(3) of the UCC.
 
2.7.  As-Extracted Collateral; Timber-to-be-Cut. On the Restatement Effective
Date, such Assignor does not own, or expect to acquire, any property which
constitutes, or would constitute, As-Extracted Collateral or Timber-to-be-Cut.
If at any time after the date of this Agreement such Assignor owns, acquires or
obtains rights to any As-Extracted Collateral or Timber-to-be-Cut, such Assignor
shall furnish the Collateral Agent with prompt written notice thereof (which
notice shall describe in reasonable detail the As-Extracted Collateral or
Timber-to-be-Cut and the locations thereof) and shall take all actions as may be
deemed reasonably necessary or desirable by the Collateral Agent to perfect the
security interest of the Collateral Agent therein.
 
2.8.  Collateral in the Possession of a Bailee. Subject to the provisions of the
Intercreditor Agreement, if any Inventory or other Goods are at any time in the
possession of a bailee, (other than pursuant to tolling arrangements entered
into in the ordinary course of business) such Assignor shall promptly notify the
Collateral Agent thereof and, if requested by the Collateral Agent, shall use
its reasonable best efforts to promptly obtain an acknowledgment from such
bailee, in form and substance reasonably satisfactory to the Collateral Agent,
that the bailee holds such Collateral for the benefit of the Collateral Agent
and shall act upon the instructions of the Collateral Agent, without the further
consent of such Assignor. The Collateral Agent agrees with such Assignor that
the Collateral Agent shall not give any such instructions unless a Noticed Event
of Default has occurred and is continuing or would occur after taking into
account any action by the respective Assignor with respect to any such bailee.
 
2.9.   Recourse. This Agreement is made with full recourse to each Assignor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Assignor contained herein, in the other Secured
Debt Agreements and otherwise in writing in connection herewith or therewith.
 
ARTICLE III
 
SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS; INSTRUMENTS; CHATTEL
PAPER AND CERTAIN OTHER COLLATERAL
 
3.1.  Additional Representations and Warranties. As of the time when each of its
Accounts arises, each Assignor shall be deemed to have represented and warranted
that each such Account, and all records, papers and documents relating thereto
(if any) are genuine and what they purport to be, and that all papers and
documents (if any) relating thereto (i) will, to the knowledge of such Assignor,
represent the genuine, legal, valid and binding obligation of the account debtor
evidencing indebtedness unpaid and owed by the respective account debtor arising
out of the performance of labor or services or the sale or lease and delivery of
the merchandise listed therein, or both, (ii) will be the only original writings
evidencing and embodying such obligation of the account debtor named therein
(other than copies created for general accounting purposes), (iii) will, to the
knowledge of such Assignor, evidence true and valid obligations, enforceable in
accordance with their respective terms, and (iv) will be in compliance and will
conform in all material respects with all applicable federal, state and local
laws and applicable laws of any relevant foreign jurisdiction.
 
3.2.  Maintenance of Records. Each Assignor will keep and maintain at its own
cost and expense accurate records of its Accounts and Contracts, including, but
not limited to, originals of all documentation (including each Contract) with
respect thereto, records of all payments received, all credits granted thereon,
all merchandise returned and all other dealings therewith, and such Assignor
will make the same available on such Assignor’s premises to the Collateral Agent
for inspection, at such Assignor’s own cost and expense, at any and all
reasonable times upon prior notice to such Assignor and otherwise in accordance
with the Credit Agreement. Upon the occurrence and during the continuance of a
Noticed Event of Default and at the request of the Collateral Agent, such
Assignor shall, at its own cost and expense, deliver all tangible evidence of
its Accounts and Contract Rights (including, without limitation, all documents
evidencing the Accounts and all Contracts) and such books and records to the
Collateral Agent or to its representatives (copies of which evidence and books
and records may be retained by such Assignor). Upon the occurrence and during
the continuance of a Noticed Event of Default and if the Collateral Agent so
directs, such Assignor shall legend, in form and manner satisfactory to the
Collateral Agent, the Accounts and the Contracts, as well as books, records and
documents (if any) of such Assignor evidencing or pertaining to such Accounts
and Contracts with an appropriate reference to the fact that such Accounts and
Contracts have been assigned to the Collateral Agent and that the Collateral
Agent has a security interest therein.
 
3.3.  Direction to Account Debtors; Contracting Parties; etc. Upon the
occurrence and during the continuance of a Noticed Event of Default, if the
Collateral Agent so directs, subject to the provisions of the Intercreditor
Agreement, any Assignor, such Assignor agrees (x) to cause all payments on
account of the Accounts and Contracts to be made directly to the Cash Collateral
Account, (y) that the Collateral Agent may, at its option, directly notify the
obligors with respect to any Accounts and/or under any Contracts to make
payments with respect thereto as provided in the preceding clause (x), and (z)
that the Collateral Agent may enforce collection of any such Accounts and
Contracts and may adjust, settle or compromise the amount of payment thereof, in
the same manner and to the same extent as such Assignor. Without notice to or
assent by any Assignor, the Collateral Agent may, upon the occurrence and during
the continuance of a Noticed Event of Default, subject to the provisions of the
Intercreditor Agreement, apply any or all amounts then in, or thereafter
deposited in, the Cash Collateral Account toward the payment of the Obligations
in the manner provided in Section 7.4 of this Agreement. The reasonable costs
and expenses of collection (including reasonable attorneys’ fees), whether
incurred by an Assignor or the Collateral Agent, shall be borne by the relevant
Assignor. The Collateral Agent shall deliver a copy of each notice referred to
in the preceding clause (y) to the relevant Assignor, provided that (x) the
failure by the Collateral Agent to so notify such Assignor shall not affect the
effectiveness of such notice or the other rights of the Collateral Agent created
by this Section 3.3 and (y) no such notice shall be required if an Event of
Default of the type described in Section 9.05 of the Credit Agreement has
occurred and is continuing.
 
3.4.  Modification of Terms; etc. Except in accordance with such Assignor’s
ordinary course of business and consistent with reasonable business judgment or
as permitted by Section 3.5, no Assignor shall rescind or cancel any
indebtedness evidenced by any Account or under any Contract, or modify any
material term thereof or make any material adjustment with respect thereto, or
extend or renew the same, or compromise or settle any material dispute, claim,
suit or legal proceeding relating thereto, or sell any Account or Contract, or
interest therein, without the prior written consent of the Collateral Agent. No
Assignor will do anything to impair the rights of the Collateral Agent in the
Accounts or Contracts.
 
3.5.  Collection. Each Assignor shall endeavor in accordance with reasonable
business practices to cause to be collected from the account debtor named in
each of its Accounts or obligor under any Contract, as and when due (including,
without limitation, amounts which are delinquent, such amounts to be collected
in accordance with generally accepted lawful collection procedures) any and all
amounts owing under or on account of such Account or Contract, and apply
forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account or under such Contract. Except as otherwise
directed by the Collateral Agent after the occurrence and during the
continuation of an Event of Default, any Assignor may allow in the ordinary
course of business as adjustments to amounts owing under its Accounts and
Contracts (i) an extension or renewal of the time or times of payment, or
settlement for less than the total unpaid balance, which such Assignor finds
appropriate in accordance with reasonable business judgment and (ii) a refund or
credit due as a result of returned or damaged merchandise or improperly
performed services or for other reasons which such Assignor finds appropriate in
accordance with reasonable business judgment. The reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees) of collection,
whether incurred by an Assignor or the Collateral Agent, shall be borne by the
relevant Assignor.
 
3.6.  Instruments. Subject to the terms of the Intercreditor Agreement, if any
Assignor owns or acquires any Instrument in excess of $1,000,000 constituting
Collateral (other than (x) checks and other payment instruments received and
collected in the ordinary course of business and (y) any Instrument subject to
pledge pursuant to the U.S. Pledge Agreement), such Assignor will within 20
Business Days notify the Collateral Agent thereof, and upon request by the
Collateral Agent will promptly deliver such Instrument to the Collateral Agent
appropriately endorsed to the order of the Collateral Agent.
 
3.7.  Assignors Remain Liable Under Accounts. Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Accounts to
observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts. Neither the Collateral Agent nor any other Secured
Creditor shall have any obligation or liability under any Account (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Collateral Agent or any other Secured Creditor of any payment
relating to such Account pursuant hereto, nor shall the Collateral Agent or any
other Secured Creditor be obligated in any manner to perform any of the
obligations of any Assignor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by them or as to the sufficiency of
any performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.
 
3.8.  Assignors Remain Liable Under Contracts. Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Contracts
to observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with and pursuant to the terms
and provisions of each Contract. Neither the Collateral Agent nor any other
Secured Creditor shall have any obligation or liability under any Contract by
reason of or arising out of this Agreement or the receipt by the Collateral
Agent or any other Secured Creditor of any payment relating to such Contract
pursuant hereto, nor shall the Collateral Agent or any other Secured Creditor be
obligated in any manner to perform any of the obligations of any Assignor under
or pursuant to any Contract, to make any payment, to make any inquiry as to the
nature or the sufficiency of any performance by any party under any Contract, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts which may have been assigned to them or to
which they may be entitled at any time or times.
 
3.9.  Deposit Accounts; Etc. (a) Annex D hereto accurately sets forth, as of the
Effective Date, for each Assignor, each Deposit Account maintained by such
Assignor (including a description thereof and the respective account number),
the name of the respective bank with which such Deposit Account is maintained,
and the jurisdiction of the respective bank with respect to such Deposit
Account. For each Deposit Account (other than (i) the Cash Collateral Account or
any other Deposit Account maintained with the Collateral Agent, (ii) Exempted
Deposit Accounts and (iii) Exempted Disbursement Accounts) the respective
Assignor shall, subject to the provisions of the Intercreditor Agreement and
Section 3.14 hereof, cause the bank with which the Deposit Account is maintained
to execute and deliver to the Collateral Agent, within 45 days after the
Restatement Effective Date or, if later, at the time of the establishment of the
respective Deposit Account, a “control agreement” in substantially the form of
Annex E hereto (appropriately completed), with such changes thereto as may be
reasonably acceptable to the Collateral Agent, or such other form as may be
reasonably acceptable to the Collateral Agent. If any bank with which a Deposit
Account which is required to be subject to a “control agreement” hereunder is
maintained refuses to, or does not, enter into such a “control agreement”, then
the respective Assignor shall promptly (and in any event within 45 days after
the date of this Agreement or, if later, 30 days (or such longer period as may
be agreed by the Administrative Agent in its sole discretion) after the
establishment of such account) close the respective Deposit Account and transfer
all balances therein to the Cash Collateral Account or another Deposit Account
meeting the requirements of this Section 3.9. If any bank with which a Deposit
Account which is required to be subject to a “control agreement” hereunder is
maintained refuses to subordinate all its claims with respect to such Deposit
Account to the Collateral Agent’s security interest therein on terms reasonably
satisfactory to the Collateral Agent, then the Collateral Agent, at its option,
may (x) require that such Deposit Account be terminated in accordance with the
immediately preceding sentence or (y) agree to a “control agreement” without
such subordination, provided that in such event the Collateral Agent may at any
time, at its option, subsequently require that such Deposit Account be
terminated (within 45 days after notice from the Collateral Agent) in accordance
with the requirements of the immediately preceding sentence.
 
(b)  After the date of this Agreement, no Assignor shall establish any new
demand, time, savings, passbook or similar account, except for Deposit Accounts
established and maintained with banks and meeting the requirements of preceding
clause (a). At the time any such Deposit Account is established, the appropriate
“control agreement” shall be entered into in accordance with the requirements of
preceding clause (a) and the respective Assignor shall furnish to the Collateral
Agent a supplement to Annex D hereto containing the relevant information with
respect to the respective Deposit Account and the bank with which same is
established.
 
3.10.  Letter-of-Credit Rights. If any Assignor is at any time a beneficiary
under a letter of credit with a stated amount of $5,000,000 or more, such
Assignor shall promptly notify the Collateral Agent thereof and, at the request
of the Collateral Agent, such Assignor shall, pursuant to an agreement in form
and substance reasonably satisfactory to the Collateral Agent, use its
reasonable best efforts to (i) arrange for the issuer and any confirmer of such
letter of credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under such letter of credit or (ii) arrange for the
Collateral Agent, subject to the provisions of the Intercreditor Agreement, to
become the transferee beneficiary of such letter of credit, with the Collateral
Agent agreeing, in each case, that the proceeds of any drawing under the letter
of credit are to be applied as provided in this Agreement and the Intercreditor
Agreement after the occurrence and during the continuance of a Noticed Event of
Default.
 
3.11.  Commercial Tort Claims. All Commercial Tort Claims of each Assignor in
existence on the date of this Agreement are described in Annex F hereto. If any
Assignor shall at any time after the date of this Agreement acquire a Commercial
Tort Claim in an amount (taking the greater of the aggregate claimed damages
thereunder or the reasonably estimated value thereof) of $1,000,000 or more,
such Assignor shall promptly notify the Collateral Agent thereof in a writing
signed by such Assignor and describing the details thereof and shall grant to
the Collateral Agent in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement and the Intercreditor
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Collateral Agent.
 
3.12.  Chattel Paper. Upon the reasonable request of the Collateral Agent made
at any time or from time to time, each Assignor shall promptly furnish to the
Collateral Agent a list of all Electronic Chattel Paper held or owned by such
Assignor. Furthermore, if requested by the Collateral Agent, each Assignor shall
promptly take all actions which are reasonably practicable so that the
Collateral Agent, subject to the provisions of the Intercreditor Agreement, has
“control” of all Electronic Chattel Paper in accordance with the requirements of
Section 9-105 of the UCC. Each Assignor will promptly (and in any event within
10 days) following any request by the Collateral Agent during the occurrence of
any Noticed Event of Default, subject to the provisions of the Intercreditor
Agreement, deliver all of its Tangible Chattel Paper to the Collateral Agent.
 
3.13.  Further Actions. Each Assignor will, at its own expense, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent from time to
time such vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, certificates, reports and other
assurances or instruments and take such further steps, including any and all
actions as may be necessary or required under the Federal Assignment of Claims
Act, relating to its Accounts, Contracts, Instruments and other property or
rights covered by the security interest hereby granted, as the Collateral Agent
may reasonably require.
 
3.14.  Overriding Provisions with respect to ABL Priority Collateral.
Notwithstanding anything to the contrary contained above in this Article III, or
elsewhere in this Agreement or any other U.S. Security Agreement, to the extent
the provisions of this Agreement (or any other Security Documents) require the
delivery of, or control over, ABL Priority Collateral to be granted to the
Collateral Agent at any time prior to the ABL Credit Documents Obligations
Termination Date, then delivery of such ABL Priority Collateral (or control with
respect thereto) shall instead be granted to the ABL Collateral Agent, to be
held in accordance with the ABL Documents and the Intercreditor Agreement.
Furthermore, at all times prior to the ABL Credit Document Obligations
Termination Date, the Collateral Agent is authorized by the parties hereto to
effect transfers of ABL Priority Collateral at any time in its possession (and
any “control” or similar agreements with respect to ABL Priority Collateral) to
the ABL Collateral Agent.
 
ARTICLE IV
 
SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES
 
4.1.  Additional Representations and Warranties. Each Assignor represents and
warrants that it is the true and lawful owner of the registered Marks and Domain
Names listed in Annex G hereto for such Assignor and that said listed Marks and
Domain Names include all trademark registrations and applications for
registration of marks in the United States Patent and Trademark Office and all
Domain Names that such Assignor owns in connection with its business as of the
Effective Date. Except as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, each Assignor
represents and warrants that it owns, is licensed to use or otherwise has the
right to use, all trademarks, service marks, trade names, trade dresses and
other business and source identifiers that it uses. Each Assignor further
warrants that it has no knowledge of any third party claim received by it that
any aspect of such Assignor’s present or contemplated business operations
infringes or will infringe any trademark, service mark or trade name of any
other Person other than as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each Assignor
represents and warrants that it is the true and lawful owner of all U.S.
trademark registrations and applications and Domain Name registrations listed in
Annex G hereto and that said registrations are valid, subsisting, have not been
canceled and that such Assignor is not aware of any third-party claim that any
of said registrations is invalid or unenforceable, and is not aware that there
is any reason that any of said registrations is invalid or unenforceable, and is
not aware that there is any reason that any of said applications will not mature
into registrations. Each Assignor hereby grants to the Collateral Agent an
absolute power of attorney to sign, upon the occurrence and during the
continuance of a Noticed Event of Default, any document which may be required by
the United States Patent and Trademark Office or similar registrar in order to
effect an absolute assignment of all right, title and interest in each Mark
and/or Domain Name, and record the same.
 
4.2.  Licenses and Assignments. Except as otherwise permitted by the Secured
Debt Agreements, each Assignor hereby agrees not to divest itself of any right
under any Mark or Domain Name absent prior written approval of the Collateral
Agent.
 
4.3.  Infringements. Each Assignor agrees, promptly upon learning thereof, to
notify the Collateral Agent in writing of the name and address of, and to
furnish such pertinent information that may be available with respect to, any
party who such Assignor believes is, or may be, infringing or diluting or
otherwise violating any of such Assignor’s rights in and to any Mark in any
manner that could reasonably be expected to have a Material Adverse Effect, or
with respect to any party claiming that such Assignor’s use of any Mark material
to such Assignor’s business violates in any material respect any property right
of that party. Each Assignor further agrees to take appropriate actions in
accordance with reasonable business practices against any Person infringing any
Mark or Domain Name in any manner that could reasonably be expected to have a
Material Adverse Effect.
 
4.4.  Preservation of Marks and Domain Names. Each Assignor agrees to take all
actions as are reasonably necessary to preserve the protection and registration
of the Marks as trademarks or service marks under the laws of the United States
(other than any such Marks which are no longer used or useful in its business or
operations).
 
4.5.  Maintenance of Registration. Each Assignor shall, at its own expense,
diligently process all documents required in accordance with reasonable business
practices to maintain all Mark and/or Domain Name registrations, including but
not limited to affidavits of use and applications for renewals of registration
in the United States Patent and Trademark Office for all of its material
registered Marks, and shall pay all fees and disbursements in connection
therewith and shall not abandon any such filing of affidavit of use or any such
application of renewal prior to the exhaustion of all administrative and
judicial remedies without prior written consent of the Collateral Agent (other
than with respect to registrations and applications deemed by such Assignor in
its reasonable business judgment to be no longer prudent to pursue).
 
4.6.  Future Registered Marks and Domain Names. If any Mark registration is
issued hereafter to any Assignor as a result of any application now or hereafter
pending before the United States Patent and Trademark Office or any Domain Name
is registered by Assignor, within 30 days of issuance, such Assignor shall
deliver to the Collateral Agent a notification concerning the issuance of the
registration, and a grant of a security interest in such Mark and/or Domain
Name, to the Collateral Agent and at the expense of such Assignor, confirming
the grant of a security interest in such Mark and/or Domain Name to the
Collateral Agent hereunder, the form of such security to be substantially in the
form of Annex J hereto or in such other form as may be reasonably satisfactory
to the Collateral Agent.
 
4.7.  Remedies. Subject to the terms of the Intercreditor Agreement, if a
Noticed Event of Default shall occur and be continuing, the Collateral Agent
may, by written notice to the relevant Assignor, take any or all of the
following actions: (i) declare the entire right, title and interest of such
Assignor in and to each of the Marks and Domain Names, together with all
trademark rights and rights of protection to the same, vested in the Collateral
Agent for the benefit of the Secured Creditors, in which event such rights,
title and interest shall immediately vest, in the Collateral Agent for the
benefit of the Secured Creditors, and the Collateral Agent shall be entitled to
exercise the power of attorney referred to in Section 4.1 hereof to execute,
cause to be acknowledged and notarized and record said absolute assignment with
the applicable agency or registrar; (ii) take and use or sell the Marks or
Domain Names and the goodwill of such Assignor’s business symbolized by the
Marks or Domain Names and the right to carry on the business and use the assets
of such Assignor in connection with which the Marks or Domain Names have been
used; and (iii) direct such Assignor to refrain, in which event such Assignor
shall refrain, from using the Marks or Domain Names in any manner whatsoever,
directly or indirectly, and such Assignor shall execute such further documents
that the Collateral Agent may reasonably request to further confirm this and to
transfer ownership of the Marks or Domain Names and registrations and any
pending trademark applications in the United States Patent and Trademark Office
or applicable Domain Name registrar to the Collateral Agent.
 
ARTICLE V
 
SPECIAL PROVISIONS CONCERNING
PATENTS, COPYRIGHTS AND TRADE SECRETS
 
5.1.  Additional Representations and Warranties. Each Assignor represents and
warrants that it is the true and lawful owner of all rights in (i) all Trade
Secret Rights, (ii) the Patents listed in Annex H hereto for such Assignor and
that said Patents include all the United States patents and applications for
United States patents that such Assignor owns as of the Restatement Effective
Date and (iii) the Copyrights listed in Annex I hereto for such Assignor and
that said Copyrights include all the United States copyrights registered with
the United States Copyright Office and applications for United States copyrights
that such Assignor owns as of the Restatement Effective Date. Each Assignor
further warrants that it has no knowledge of any third party claim that any
aspect of such Assignor’s present or contemplated business operations infringes
or will infringe any patent or copyright of any other Person or such Assignor
has misappropriated any trade secret or proprietary information which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Each Assignor hereby grants to the Collateral Agent an
absolute power of attorney to sign, upon the occurrence and during the
continuance of any Noticed Event of Default, any document which may be required
by the United States Patent and Trademark Office or the United States Copyright
Office in order to effect an absolute assignment of all right, title and
interest in each Patent or Copyright, and to record the same.
 
5.2.  Licenses and Assignments. Except as otherwise permitted by the Secured
Debt Agreements, each Assignor hereby agrees not to divest itself of any right
under any Patent or Copyright absent prior written approval of the Collateral
Agent.
 
5.3.  Infringements. Each Assignor agrees, promptly upon learning thereof, to
furnish the Collateral Agent in writing with all pertinent information available
to such Assignor with respect to any infringement, contributing infringement or
active inducement to infringe or other violation of such Assignor’s rights in
any Patent or Copyright or to any claim that the practice by any Assignor of any
patent or use of any copyrighted work violates any property right of a third
party, or with respect to any misappropriation of any Trade Secret Right or any
claim that practice of any trade secret violates any property right of a third
party, in each case, in any manner which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. Each
Assignor further agrees, absent direction of the Collateral Agent to the
contrary, to take appropriate action, in accordance with its reasonable business
judgment against, any Person infringing any Patent or Copyright or any Person
misappropriating any Trade Secret Right, in each case to the extent that such
infringement or misappropriation, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
5.4.  Maintenance of Patents or Copyrights. At its own expense, each Assignor
shall make timely payment of all post-issuance fees required to maintain in
force its rights under each Patent or Copyright, absent prior written consent of
the Collateral Agent (other than any such Patents or Copyrights which are no
longer used or are deemed by such Assignor in its reasonable business judgment
to no longer be useful in its business or operations).
 
5.5.  Prosecution of Patent or Copyright Applications. At its own expense, each
Assignor shall diligently prosecute all material applications for (i) United
States Patents listed in Annex H hereto and (ii) Copyrights listed on Annex I
hereto, in each case for such Assignor and shall not abandon any such
application prior to exhaustion of all administrative and judicial remedies
(other than applications that are deemed by such Assignor in its reasonable
business judgment to no longer be necessary in the conduct of the Assignor’s
business), absent written consent of the Collateral Agent.
 
5.6.  Other Patents and Copyrights. Within 30 days of the acquisition or
issuance of a United States Patent, registration of a Copyright, or acquisition
of a registered Copyright, or of filing of an application for a United States
Patent or Copyright, the relevant Assignor shall deliver to the Collateral Agent
notification describing the acquisition, issuance, filing or registration of
said Copyright or Patent, as the case may be, with a grant of a security
interest as to such Patent or Copyright, as the case may be, to the Collateral
Agent and at the expense of such Assignor, confirming the grant of a security
interest, the form of such grant of a security interest to be substantially in
the form of Annex K or Annex L hereto, as appropriate, or in such other form as
may be reasonably satisfactory to the Collateral Agent.
 
5.7.  Remedies. If an Event of Default shall occur and be continuing, the
Collateral Agent may, subject to the provisions of the Intercreditor Agreement,
by written notice to the relevant Assignor, take any or all of the following
actions: (i) declare the entire right, title, and interest of such Assignor in
each of the Patents and Copyrights vested in the Collateral Agent for the
benefit of the Secured Creditors, in which event such right, title, and interest
shall immediately vest in the Collateral Agent for the benefit of the Secured
Creditors, in which case the Collateral Agent shall be entitled to exercise the
power of attorney referred to in Section 5.1 hereof to execute, cause to be
acknowledged and notarized and to record said absolute assignment with the
applicable agency; (ii) take and practice or sell the Patents and Copyrights;
and (iii) direct such Assignor to refrain, in which event such Assignor shall
refrain, from practicing the Patents and using the Copyrights directly or
indirectly, and such Assignor shall execute such further documents as the
Collateral Agent may reasonably request further to confirm this and to transfer
ownership of the Patents and Copyrights to the Collateral Agent for the benefit
of the Secured Creditors.
 
ARTICLE VI
 
PROVISIONS CONCERNING ALL COLLATERAL
 
6.1.  Protection of Collateral Agent’s Security. Except as otherwise permitted
by the Secured Debt Agreements and the Intercreditor Agreement, each Assignor
will do nothing to impair the rights of the Collateral Agent in the Collateral.
Each Assignor will at all times maintain insurance, at such Assignor’s own
expense to the extent and in the manner provided in the Secured Debt Agreements.
Except to the extent otherwise permitted to be retained by such Assignor or
applied by such Assignor pursuant to the terms of the Secured Debt Agreements,
the Collateral Agent shall, subject to the provisions of the Intercreditor
Agreement, at the time any proceeds of such insurance are distributed to the
Secured Creditors, apply such proceeds in accordance with Section 7.4 hereof.
Each Assignor assumes all liability and responsibility in connection with the
Collateral acquired by it and the liability of such Assignor to pay the
Obligations shall in no way be affected or diminished by reason of the fact that
such Collateral may be lost, destroyed, stolen, damaged or for any reason
whatsoever unavailable to such Assignor.
 
6.2.  Warehouse Receipts Non-Negotiable. To the extent practicable, each
Assignor agrees that if any warehouse receipt or receipt in the nature of a
warehouse receipt is issued with respect to any of its Inventory, such Assignor
shall request that such warehouse receipt or receipt in the nature thereof shall
not be “negotiable” (as such term is used in Section 7-104 of the Uniform
Commercial Code as in effect in any relevant jurisdiction or under other
relevant law).
 
6.3.  Additional Information. Each Assignor will, at its own expense, from time
to time upon the reasonable request of the Collateral Agent, promptly (and in
any event within 30 days after its receipt of the respective request) furnish to
the Collateral Agent such information with respect to the Collateral (including
the identity of the Collateral or such components thereof as may have been
requested by the Collateral Agent, the value and location of such Collateral,
etc.) as may be requested by the Collateral Agent. Without limiting the
forgoing, each Assignor agrees that it shall promptly (and in any event within
30 days after its receipt of the respective request) furnish to the Collateral
Agent such updated Annexes hereto as may from time to time be reasonably
requested by the Collateral Agent.
 
6.4.  Further Actions. Each Assignor will, at its own expense and upon the
reasonable request of the Collateral Agent, make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such lists,
descriptions and designations of its Collateral, warehouse receipts, receipts in
the nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral and other
property or rights covered by the security interest hereby granted, which the
Collateral Agent deems reasonably appropriate or advisable to perfect, preserve
or protect its security interest in the Collateral.
 
6.5.  Financing Statements. Subject to the terms of the Intercreditor Agreement,
each Assignor agrees to execute and deliver to the Collateral Agent such
financing statements, in form reasonably acceptable to the Collateral Agent, as
the Collateral Agent may from time to time reasonably request or as are
reasonably necessary or desirable in the opinion of the Collateral Agent to
establish and maintain a valid, enforceable, perfected security interest in the
Collateral as provided herein and the other rights and security contemplated
hereby. Each Assignor will pay any applicable filing fees, recordation taxes and
related expenses relating to its Collateral. Each Assignor hereby authorizes the
Collateral Agent to file any such financing statements without the signature of
such Assignor where permitted by law (and such authorization includes describing
the Collateral as “all assets” of such Assignor).
 
ARTICLE VII
 
REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
 
7.1.  Remedies; Obtaining the Collateral Upon Default. Each Assignor agrees
that, if any Event of Default shall have occurred and be continuing, then and in
every such case, the Collateral Agent, in addition to any rights now or
hereafter existing under applicable law and under the other provisions of this
Agreement, shall have all rights as a secured creditor under any UCC, and such
additional rights and remedies to which a secured creditor is entitled under the
laws in effect in all relevant jurisdictions and, subject to the provisions of
the Intercreditor Agreement, may:
 
(i)  personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Assignor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Assignor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Assignor;
 
(ii)  subject to Section 3.3, instruct the obligor or obligors on any agreement,
instrument or other obligation (including, without limitation, the Accounts and
the Contracts) constituting the Collateral to make any payment required by the
terms of such agreement, instrument or other obligation directly to the
Collateral Agent and may exercise any and all remedies of such Assignor in
respect of such Collateral;
 
(iii)  instruct all banks which have entered into a control agreement with the
Collateral Agent to transfer all monies, securities and instruments held by such
depositary bank to the Cash Collateral Account;
 
(iv)  sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 7.2 hereof, or direct such Assignor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;
 
(v)  take possession of the Collateral or any part thereof, by directing such
Assignor in writing to deliver the same to the Collateral Agent at any
reasonable place or places designated by the Collateral Agent, in which event
such Assignor shall at its own expense:
 
(x) forthwith cause the same to be moved to the place or places so designated by
the Collateral Agent and there delivered to the Collateral Agent;


(y) store and keep any Collateral so delivered to the Collateral Agent at such
place or places pending further action by the Collateral Agent as provided in
Section 7.2 hereof; and


(z) while the Collateral shall be so stored and kept, provide such security and
maintenance services as shall be reasonably necessary to protect the same and to
preserve and maintain it in good condition;


(vi)  so long as the relevant Event of Default is a Noticed Event of Default
license or sublicense, whether on an exclusive or nonexclusive basis, any Marks,
Domain Names, Patents or Copyrights included in the Collateral for such term and
on such conditions and in such manner as the Collateral Agent shall in its sole
judgment determine;
 
(vii)  apply any monies constituting Collateral or proceeds thereof in
accordance with the provisions of Section 7.4; and
 
(viii)  take any other action as specified in clauses (1) through (5),
inclusive, of Section 9-607 of the UCC;
 
it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Assignor of said obligation. By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Secured Creditors and that no
other Secured Creditor shall have any right individually to seek to enforce or
to enforce this Agreement or to realize upon the security to be granted hereby,
it being understood and agreed that such rights and remedies may be exercised by
the Collateral Agent for the benefit of the Secured Creditors upon the terms of
this Agreement and the other Security Documents and subject to the terms of the
Intercreditor Agreement.


7.2.  Remedies; Disposition of the Collateral. If any Event of Default shall
have occurred and be continuing, then any Collateral repossessed by the
Collateral Agent under or pursuant to Section 7.1 hereof and any other
Collateral whether or not so repossessed by the Collateral Agent, may, subject
to the provisions of the Intercreditor Agreement, be sold, assigned, leased or
otherwise disposed of under one or more contracts or as an entirety, and without
the necessity of gathering at the place of sale the property to be sold, and in
general in such manner, at such time or times, at such place or places and on
such terms as the Collateral Agent may, in compliance with any mandatory
requirements of applicable law, determine to be commercially reasonable. Any of
such Collateral may be sold, leased or otherwise disposed of, in the condition
in which the same existed when taken by the Collateral Agent or after any
overhaul or repair at the expense of the relevant Assignor which the Collateral
Agent shall determine to be commercially reasonable. Any such sale, lease or
other disposition may be effected by means of a public disposition or private
disposition, effected in accordance with the applicable requirements (in each
case if and to the extent applicable) of Sections 9-610 through 9-613 of the UCC
and/or such other mandatory requirements of applicable law as may apply to the
respective disposition. The Collateral Agent may, without notice or publication,
adjourn any public or private disposition or cause the same to be adjourned from
time to time by announcement at the time and place fixed for the disposition,
and such disposition may be made at any time or place to which the disposition
may be so adjourned. To the extent permitted by any such requirement of law, the
Collateral Agent may bid for and become the purchaser (and may pay all or any
portion of the purchase price by crediting Obligations against the purchase
price) of the Collateral or any item thereof, offered for disposition in
accordance with this Section 7.2 without accountability to the relevant
Assignor. If, under applicable law, the Collateral Agent shall be permitted to
make disposition of the Collateral within a period of time which does not permit
the giving of notice to the relevant Assignor as hereinabove specified, the
Collateral Agent need give such Assignor only such notice of disposition as
shall be required by such applicable law. Each Assignor agrees to do or cause to
be done all such other acts and things as may be reasonably necessary to make
such disposition or dispositions of all or any portion of the Collateral valid
and binding and in compliance with any and all applicable laws, regulations,
orders, writs, injunctions, decrees or awards of any and all courts, arbitrators
or governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at such Assignor’s expense.
 
7.3.  Waiver of Claims. Except as otherwise provided in this Agreement, EACH
ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES, and each Assignor hereby further waives, to the extent permitted by
law:
 
(i)  all damages occasioned by such taking of possession or any such disposition
except any damages which are the direct result of the Collateral Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision);
 
(ii)  all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and
 
(iii)  all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Assignor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.
 
Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.


7.4.  Application of Proceeds. (a) (I) Subject to the terms of the Intercreditor
Agreement, all moneys collected by the Collateral Agent (or, to the extent the
U.S. Pledge Agreement or any other Security Document requires proceeds of
collateral thereunder, which constitutes Term Priority Collateral, to be applied
in accordance with the provisions of this Agreement, the Pledgee under the U.S.
Pledge Agreement or the collateral agent or mortgagee under such other Security
Document) upon any sale or other disposition of the Term Priority Collateral,
together with all other moneys received by the Collateral Agent hereunder but
subject to the provisions of following clauses (f) and (g), (or, to the extent
the U.S. Pledge Agreement or any other Security Document requires proceeds of
collateral thereunder, which constitutes Term Priority Collateral, to be applied
in accordance with the provisions of this Agreement, the Pledgee under the U.S.
Pledge Agreement or the collateral agent or mortgagee under such other Security
Document) with respect thereto, shall be applied as follows:
 
(i)  first, to the payment of all amounts owing by the respective Assignor the
Collateral Agent and the Administrative Agent of the type described in clauses
(iii), (iv) and (v) of the definition of “Obligations”;
 
(ii)  second, to the extent proceeds remain after the application pursuant to
preceding clause (i), to the payment of all amounts owing by the respective
Assignor to any Agent of the type described in clauses (v) and (vi) of the
definition of “Obligations”;
 
(iii)  third, subject to the provisions of following clauses (f) and (g), to the
extent proceeds remain after the application pursuant to preceding clauses (i)
and (ii), an amount equal to the outstanding Primary U.S. Borrower Obligations
shall be paid to the Secured Creditors as provided in Section 7.4(d) hereof,
with each Secured Creditor receiving an amount equal to its outstanding Primary
U.S. Borrower Obligations or, if the proceeds are insufficient to pay in full
all such Primary U.S. Borrower Obligations, its Pro Rata Share of the amount
remaining to be distributed;
 
(iv)  fourth, subject to the provisions of following clauses (f) and (g), to the
extent proceeds remain after the application pursuant to preceding clauses (i)
through (iii), inclusive, an amount equal to the outstanding Primary German
Borrower Obligations shall be paid to the Secured Creditors as provided in
Section 7.4(d) hereof, with each Secured Creditor receiving an amount equal to
its outstanding Primary German Borrower Obligations or, if the proceeds are
insufficient to pay in full all such Primary German Borrower Obligations, its
Pro Rata Share of the amount remaining to be distributed;
 
(v)  fifth, subject to the provisions of the following clause (f), to the extent
proceeds remain after the application pursuant to the preceding clauses (i)
through (iv), an amount equal to the outstanding Secondary U.S. Borrower
Obligations shall be paid to the Secured Creditors as provided in Section 7.4(d)
hereof, with each Secured Creditor receiving an amount equal to its outstanding
Secondary U.S. Borrower Obligations or, if the proceeds are insufficient to pay
in full all such Secondary U.S. Borrower Obligations, its Pro Rata Share of the
amount remaining to be distributed;
 
(vi)  sixth, subject to the provisions of the following clause (f), to the
extent proceeds remain after the application pursuant to the preceding clauses
(i) through (v), an amount equal to the outstanding Secondary German Borrower
Obligations shall be paid to the Secured Creditors as provided in Section 7.4(d)
hereof, with each Secured Creditor receiving an amount equal to its outstanding
Secondary German Borrower Obligations or, if the proceeds are insufficient to
pay in full all such Secondary German Borrower Obligations, its Pro Rata Share
of the amount remaining to be distributed;
 
(vii)  seventh, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (vi), inclusive, if the ABL Credit Document
Obligations Termination Date has not theretofore occurred, amounts equal to the
ABL Obligations shall be paid to the ABL Collateral Agent for application to the
ABL Obligations in accordance with sub-clauses fourth and fifth of Section
5.1(a) of the Intercreditor Agreement; and
 
(viii)  eighth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (vii), inclusive, and following the termination of
this Agreement pursuant to Section 10.8(a) hereof, to the relevant Assignor or
to whomever may be lawfully entitled to receive such surplus.
 
Notwithstanding anything to the contrary contained above, to the extent monies
or proceeds to be applied pursuant to this Section 7.4 consist of proceeds
received under any European Security Document (other than as otherwise provided
in the Intercreditor Agreement, in the case of Pari Passu Collateral as defined
therein), such proceeds will be applied as follows:


(i)  first, to the payment of all amounts owing by a European Credit Party or
the respective Assignor owing to the Collateral Agent of the type described in
clauses (iii), (iv) and (v) of the definition of “Obligations”;
 
(ii)  second, to the extent proceeds remain after the application pursuant to
the preceding clause (i), to the payment of all amounts owing by a European
Credit Party or the respective Assignor(whether as direct obligor or as a
guarantor) to any Agent of the type described in clauses (v) and (vi) of the
definition of “Obligations”;
 
(iii)  third, to the extent proceeds remain after the application pursuant to
the preceding clauses (i) and (ii), an amount equal to the outstanding Primary
German Borrower Obligations shall be paid to the Secured Creditors as provided
in Section 7.4(d) hereof, with each Secured Creditor receiving an amount equal
to its outstanding Primary German Borrower Obligations or, if the proceeds are
insufficient to pay in full all such Primary German Borrower Obligations, its
Pro Rata Share of the amount remaining to be distributed;
 
(iv)  fourth, to the extent proceeds remain after the application pursuant to
the preceding clauses (i) through (iii), inclusive, an amount equal to the
outstanding Secondary German Borrower Obligations shall be paid to the Secured
Creditors as provided in Section 7.4(d) hereof, with each Secured Creditor
receiving an amount equal to its outstanding Secondary German Borrower
Obligations or, if the proceeds are insufficient to pay in full all such
Secondary German Borrower Obligations, its Pro Rata Share of the amount
remaining to be distributed; and
 
(v)  fifth, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) through (iv), inclusive, and following the termination of
this Agreement pursuant to Section 10.8(a) hereof, to the relevant Assignor or
to whomever may be lawfully entitled to receive such surplus.
 
(II) Subject to the terms of the Intercreditor Agreement, all moneys collected
by the Collateral Agent (or, to the extent the U.S. Pledge Agreement or any
other Security Document requires proceeds of collateral thereunder, which
constitutes ABL Priority Collateral, to be applied in accordance with the
provisions of this Agreement, the Pledgee under the U.S. Pledge Agreement or the
collateral agent or mortgagee under such other Security Document) upon any sale
or other disposition of the ABL Priority Collateral, together with all other
moneys received by the Collateral Agent hereunder (or, to the extent the U.S.
Pledge Agreement or any other Security Document requires proceeds of collateral
thereunder, which constitutes ABL Priority Collateral, to be applied in
accordance with the provisions of this Agreement, the Pledgee under the U.S.
Pledge Agreement or the collateral agent or mortgagee under such other Security
Document) with respect thereto, shall be applied as follows:


(vi)  first, in accordance with sub-clauses first and second of Section 5.2(a)
of the Intercreditor Agreement, to the ABL Collateral Agent for application to
ABL Obligations until same have been repaid in full;
 
(vii)  second, to the extent proceeds remain after the application pursuant to
preceding clause (i), as otherwise provided in Section 7.4(a)(I).
 
(b)  For purposes of this Agreement: (i) “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Primary U.S. Borrower
Obligations, Primary German Borrower Obligations, Secondary U.S. Borrower
Obligations or Secondary German Borrower Obligations, as the case may be, and
the denominator of which is the then outstanding amount of all Primary U.S.
Borrower Obligations, Primary German Borrower Obligations, Secondary U.S.
Borrower Obligations or Secondary German Borrower Obligations, as the case may
be, (ii) “Primary Obligations” shall mean (x) in the case of the Credit Document
Obligations, all unpaid principal of, premium, if any, fees and interest on, all
Loans, (other than indemnities, fees (including, without limitation, attorneys’
fees) and similar obligations and liabilities) and (y) in the case of the Other
Obligations, all amounts due to an Other Creditor under each Secured Hedging
Agreement (other than indemnities, fees (including, without limitation,
attorneys’ fees) and similar obligations and liabilities), (iii) “Secondary
Obligations” shall mean all Obligations other than Primary Obligations, (iv)
“Primary U.S. Borrower Obligations” shall mean all Primary Obligations which are
also U.S. Borrower Obligations, (v) “Secondary U.S. Borrower Obligations” shall
mean all Secondary Obligations which are also U.S. Borrower Obligations, (vi)
“Primary German Borrower Obligations” shall mean all Primary Obligations which
are also German Borrower Obligations and (vii) “Secondary German Borrower
Obligations” shall mean all Secondary Obligations which are also German Borrower
Obligations.
 
(c)  When payments to Secured Creditors are based upon their respective Pro Rata
Shares, the amounts received by such Secured Creditors hereunder shall be
applied (for purposes of making determinations under this Section 7.4 only) (i)
first, to their Primary Obligations and (ii) second, to their Secondary
Obligations. If any payment to any Secured Creditor of its Pro Rata Share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of the other Secured Creditors,
with each Secured Creditor whose Primary Obligations or Secondary Obligations,
as the case may be, have not been paid in full to receive an amount equal to
such excess amount multiplied by a fraction the numerator of which is the unpaid
Primary Obligations or Secondary Obligations, as the case may be, of such
Secured Creditor and the denominator of which is the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of all Secured Creditors entitled
to such distribution.
 
(d)  Subject to the terms of the Intercreditor Agreement, all payments required
to be made hereunder shall be made (x) if to the Lender Creditors, to the
Administrative Agent for the account of the Lender Creditors, (y) if to the
Other Creditors, to the trustee, paying agent or other similar representative
(each, a “Representative”) for the Other Creditors or, in the absence of such a
Representative, directly to the Other Creditors and (z) if to the ABL Secured
Parties, to the ABL Collateral Agent for the account of the ABL Secured Parties.
 
(e)  For purposes of applying payments received in accordance with this Section
7.4, the Collateral Agent shall be entitled to rely upon the Administrative
Agent for a determination of the outstanding Primary Obligations and Secondary
Obligations (and Dollar Equivalents thereof) owed to the Secured Creditors.
Unless it has received written notice from a Secured Creditor, to the contrary,
the Administrative Agent, in furnishing information pursuant to the preceding
sentence, and the Collateral Agent, in acting hereunder, shall be entitled to
assume that no Secondary Obligations are outstanding.
 
(f)  Notwithstanding anything to the contrary contained above, to the extent
monies or proceeds to be applied pursuant to this Section 7.4 consist of
proceeds received from a sale or other disposition of Excess Exempted Foreign
Entity Voting Stock, such proceeds will be applied as otherwise required above
in this Section 7.4, but for this purpose treating the outstanding Primary
Obligations and Secondary Obligations as only those obligations secured by the
Excess Exempted Foreign Entity Voting Stock in accordance with the provisions of
clause (x) to the proviso appearing at the end of Section 3.1 of the U.S. Pledge
Agreement and Section 1.1 above. In determining whether any Excess Exempted
Foreign Entity Voting Stock has been sold or otherwise disposed of, the
Collateral Agent shall treat any sale or disposition of Voting Stock of any
Exempted Foreign Entity as first being a sale of Voting Stock which is not
Excess Exempted Foreign Entity Voting Stock until such time as the stock sold
represents 65% of the total combined voting power of all classes of Voting Stock
of the respective Exempted Foreign Entity and, after such threshold has been
met, any further sales of Voting Stock of the respective Exempted Foreign Entity
shall be treated as sales of Excess Exempted Foreign Entity Voting Stock.
 
(g)  It is understood that the Assignors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Obligations.
 
(h)  It is understood and agreed by all parties hereto that the Collateral Agent
shall have no liability for any determinations made by it in this Section 7.4
(including, without limitation, as to whether given Collateral constitutes ABL
Priority Collateral or Term Priority Collateral), in each case except to the
extent resulting from the gross negligence or willful misconduct of the
Collateral Agent (as determined by a court of competent jurisdiction in a final
and non-appealable decision). The parties also agree that the Collateral Agent
may (but shall not be required to), at any time and in its sole discretion, and
with no liability resulting therefrom, petition a court of competent
jurisdiction regarding any application of Collateral in accordance with the
requirements hereof and of the Intercreditor Agreement, and the Collateral Agent
shall be entitled to wait for, and may conclusively rely on, any such
determination.
 
7.5.  Remedies Cumulative. Subject to the terms of (and to the extent not
inconsistent with) the Intercreditor Agreement, each and every right, power and
remedy hereby specifically given to the Collateral Agent shall be in addition to
every other right, power and remedy specifically given to the Collateral Agent
under this Agreement, the other Secured Debt Agreements or now or hereafter
existing at law, in equity or by statute and each and every right, power and
remedy whether specifically herein given or otherwise existing may be exercised
from time to time or simultaneously and as often and in such order as may be
deemed expedient by the Collateral Agent. All such rights, powers and remedies
shall be cumulative and the exercise or the beginning of the exercise of one
shall not be deemed a waiver of the right to exercise any other or others. No
delay or omission of the Collateral Agent in the exercise of any such right,
power or remedy and no renewal or extension of any of the Obligations shall
impair any such right, power or remedy or shall be construed to be a waiver of
any Default or Event of Default or an acquiescence thereof. No notice to or
demand on any Assignor in any case shall entitle it to any other or further
notice or demand in similar or other circumstances or constitute a waiver of any
of the rights of the Collateral Agent to any other or further action in any
circumstances without notice or demand. In the event that the Collateral Agent
shall bring any suit to enforce any of its rights hereunder and shall be
entitled to judgment, then in such suit the Collateral Agent may recover
reasonable expenses, including reasonable attorneys’ fees, and the amounts
thereof shall be included in such judgment.
 
7.6.  Discontinuance of Proceedings. In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Assignor, the Collateral Agent and each holder of any of the Obligations shall
be restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.
 
ARTICLE VIII
 
INDEMNITY
 
8.1.  Indemnity. (a) Each Assignor jointly and severally agrees to indemnify,
reimburse and hold the Collateral Agent, each other Secured Creditor and their
respective successors, assigns, employees, affiliates and agents (hereinafter in
this Section 8.1 referred to individually as “Indemnitee,” and collectively as
“Indemnitees”) harmless from any and all liabilities, obligations, damages,
injuries, penalties, claims, demands, actions, suits, judgments and any and all
costs, expenses or disbursements (including reasonable attorneys’ fees and
expenses) (for the purposes of this Section 8.1 the foregoing are collectively
called “expenses”) of whatsoever kind and nature imposed on, asserted against or
incurred by any of the Indemnitees in any way relating to or arising out of this
Agreement, any other Secured Debt Agreement or any other document executed in
connection herewith or therewith or in any other way connected with the
administration of the transactions contemplated hereby or thereby or the
enforcement of any of the terms of, or the preservation of any rights under any
thereof, or in any way relating to or arising out of the manufacture, ownership,
ordering, purchase, delivery, control, acceptance, lease, financing, possession,
operation, condition, sale, return or other disposition, or use of the
Collateral (including, without limitation, latent or other defects, whether or
not discoverable), the violation of the laws of any country, state or other
governmental body or unit, any tort (including, without limitation, claims
arising or imposed under the doctrine of strict liability, or for or on account
of injury to or the death of any Person (including any Indemnitee), or property
damage), or contract claim; providedthat no Indemnitee shall be indemnified
pursuant to this Section 8.1(a) for losses, damages or liabilities to the extent
caused by the gross negligence or willful misconduct of such Indemnitee (as
determined by a court of competent jurisdiction in a final and non-appealable
decision); provided further that the Assignors shall not be required to
reimburse the legal fees and expenses of more than one outside counsel (in
addition to any necessary or advisable special counsel and up to one local
counsel in each applicable local jurisdiction) for all Indemnitees unless, in
the written opinion of outside counsel reasonably satisfactory to the Assignors
and the Collateral Agent, representation of all such Indemnitees would be
inappropriate due to the existence of an actual or potential conflict of
interest. Each Assignor agrees that upon written notice by any Indemnitee of the
assertion of such a liability, obligation, damage, injury, penalty, claim,
demand, action, suit or judgment, the relevant Assignor shall assume full
responsibility for the defense thereof. Each Indemnitee agrees to use its best
efforts to promptly notify the relevant Assignor of any such assertion of which
such Indemnitee has knowledge.
 
(b)  Without limiting the application of Section 8.1(a) hereof, each Assignor
agrees, jointly and severally, to pay or reimburse the Collateral Agent for any
and all reasonable fees, costs and expenses of whatever kind or nature incurred
in connection with the creation, preservation or protection of the Collateral
Agent’s Liens on, and security interest in, the Collateral, including, without
limitation, all fees and taxes in connection with the recording or filing of
instruments and documents in public offices, payment or discharge of any taxes
or Liens upon or in respect of the Collateral, premiums for insurance with
respect to the Collateral and all other fees, costs and expenses in connection
with protecting, maintaining or preserving the Collateral and the Collateral
Agent’s interest therein, whether through judicial proceedings or otherwise, or
in defending or prosecuting any actions, suits or proceedings arising out of or
relating to the Collateral.
 
(c)  Without limiting the application of Section 8.1(a) or (b) hereof, each
Assignor agrees, jointly and severally, to pay, indemnify and hold each
Indemnitee harmless from and against any loss, costs, damages and expenses which
such Indemnitee may suffer, expend or incur in consequence of or growing out of
any misrepresentation by any Assignor in this Agreement, any other Secured Debt
Agreement or in any writing contemplated by or made or delivered pursuant to or
in connection with this Agreement or any other Secured Debt Agreement.
 
(d)  If and to the extent that the obligations of any Assignor under this
Section 8.1 are unenforceable for any reason, such Assignor hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.
 
8.2.  Indemnity Obligations Secured by Collateral; Survival. Any amounts paid by
any Indemnitee as to which such Indemnitee has the right to reimbursement shall
constitute Obligations secured by the Collateral. The indemnity obligations of
each Assignor contained in this Article VIII shall continue in full force and
effect notwithstanding the full payment of all of the other Obligations and
notwithstanding the full payment of all the Notes issued, and Loans made, under
the Credit Agreement, the termination of all Secured Hedging Agreements entered
into with the Other Creditors and the payment of all other Obligations and
notwithstanding the discharge thereof and the occurrence of the Termination
Date.
 
ARTICLE IX
 
DEFINITIONS
 
The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.
 
“ABL Collateral Agent” shall have the meaning assigned that term in the
Intercreditor Agreement.
 
“ABL Credit Document Obligations Termination Date” shall mean that date upon
which the Discharge of ABL Obligations shall have occurred.
 
“ABL Documents” shall have the meaning assigned that term in the Intercreditor
Agreement.
 
“ABL Obligations” shall have the meaning assigned that term in the Intercreditor
Agreement.
 
“ABL Priority Collateral” shall have the meaning assigned that term in the
Intercreditor Agreement.
 
“ABL Secured Parties” shall have the meaning assigned that term in the
Intercreditor Agreement.
 
“Account” shall mean any “account” as such term is defined in the Uniform
Commercial Code as in effect on the Restatement Effective Date in the State of
New York, and in any event shall include but shall not be limited to, all rights
to payment of any monetary obligation, whether or not earned by performance, (i)
for property that has been or is to be sold, leased, licensed, assigned or
otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a
policy of insurance issued or to be issued, (iv) for a secondary obligation
incurred or to be incurred, (v) for energy provided or to be provided, (vi) for
the use or hire of a vessel under a charter or other contract, (vii) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (viii) as winnings in a lottery or other game of chance
operated or sponsored by a State, governmental unit of a State, or person
licensed or authorized to operate the game by a State or governmental unit of a
State. Without limiting the foregoing, the term “account” shall include all
Health-Care-Insurance Receivables.


“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.
 
“Agreement” shall mean this U.S. Security Agreement, as the same may be amended,
modified, restated and/or supplemented from time to time in accordance with its
terms.
 
“Aleris” shall have the meaning provided in the recitals of this Agreement.
 
“As-Extracted Collateral” shall mean “as-extracted collateral” as such term is
defined in the Uniform Commercial Code as in effect on the Effective Date in the
State of New York.
 
“Assignor” shall have the meaning provided in the first paragraph of this
Agreement.
 
“Borrower” shall have the meaning provided in the recitals to this Agreement.
 
“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Creditors.
 
“Chattel Paper” shall mean “chattel paper” as such term is defined in the
Uniform Commercial Code as in effect on the Restatement Effective Date in the
State of New York. Without limiting the foregoing, the term “Chattel Paper”
shall in any event include all Tangible Chattel Paper and all Electronic Chattel
Paper.
 
“Class” shall have the meaning provided in Section 10.2 of this Agreement.


“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.


“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.
 
“Commercial Tort Claims” shall mean “commercial tort claims” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.
 
“Contract Rights” shall mean all rights of any Assignor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.
 
“Contracts” shall mean all contracts between any Assignor and one or more
additional parties (including, without limitation, any Interest Rate Protection
Agreements, Currency Hedging Agreements, licensing agreements and any
partnership agreements, joint venture agreements and limited liability company
agreements).
 
“Copyrights” shall mean any United States or foreign copyright now or hereafter
owned by any Assignor, including any registrations of any copyrights, in the
United States Copyright Office or any foreign equivalent office, as well as any
application for a copyright registration now or hereafter made with the United
States Copyright Office or any foreign equivalent office by any Assignor.
 
“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.
 
“Credit Document Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article IX.
 
“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the Uniform Commercial Code as in effect on the Restatement Effective Date in
the State of New York.
 
“Discharge of ABL Obligations” shall have the meaning assigned that term in the
Intercreditor Agreement.
 
“Documents” shall mean “documents” as such term is defined in the Uniform
Commercial Code as in effect on the Restatement Effective Date in the State of
New York.
 
“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Assignor now or hereafter has any right, title or interest.
 
“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the Restatement Effective
Date in the State of New York.
 
“Equipment” shall mean any “equipment” as such term is defined in the Uniform
Commercial Code as in effect on the Restatement Effective Date in the State of
New York, and in any event, shall include, but shall not be limited to, all
machinery, equipment, furnishings, fixtures and vehicles now or hereafter owned
by any Assignor and any and all additions, substitutions and replacements of any
of the foregoing and all accessions thereto, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto.
 
“Excess Exempted Foreign Entity Voting Stock” shall have the meaning provided in
the U.S. Pledge Agreement.
 
“Excess Foreign Corporation Equity Interests” shall have the meaning provided in
Section 1.1(a).
 
“Excluded Equipment” shall mean at any date any Equipment of an Assignor which
is subject to, or secured by, a Capital Lease Obligation or purchase money
Indebtedness which is permitted under Section 8.04 of the Credit Agreement if
and to the extent that (i) the express terms of a valid and enforceable
restriction in favor of a Person who is not Aleris or one of its Subsidiaries
contained in the agreements or documents granting or governing such Capital
Lease Obligation or purchase money Indebtedness prohibits, or requires any
consent or establishes any other conditions for, an assignment thereof, or a
grant of a security interest therein, by an Assignor and (ii) such restriction
relates only to the asset or assets acquired by an Assignor with the Proceeds of
such Capital Lease Obligation or purchase money Indebtedness; providedthat all
Proceeds paid or payable to any Assignor from any sale, transfer or assignment
or other voluntary or involuntary disposition of such Equipment and all rights
to receive such Proceeds shall be included in the Collateral to the extent not
otherwise required to be paid to the holder of the Capital Lease Obligation or
purchase money Indebtedness secured by such Equipment.
 
“Exempted Foreign Entity” shall have the meaning provided in the U.S. Pledge
Agreement.
 
“Existing U.S. Security Agreement” shall mean the U.S. Security Agreement, dated
as of August 1, 2006, among certain of the Assignors, the Administrative Agent
and Citicorp North America, Inc., as Collateral Agent.
 
“Event of Default” shall mean (i) at any time when any Credit Document
Obligations are outstanding or any Commitments under the Credit Agreement exist,
any Event of Default under, and as defined in the Credit Agreement and (ii) at
any time after all of the Credit Document Obligations have been paid in full and
all Commitments under the Credit Agreement have been terminated and no further
Commitments may be provided thereunder, any event of default under any Secured
Hedging Agreement or any payment default on any of the Obligations after the
expiration of any applicable grace period.
 
“Foreign Corporation” shall have the meaning provided in the U.S. Pledge
Agreement.
 
“General Intangibles” shall mean “general intangibles” as such term is defined
in the Uniform Commercial Code as in effect on the Restatement Effective Date in
the State of New York.
 
“German Borrower” shall have the meaning provided in the recitals of this
Agreement.
 
“German Borrower Obligations” shall mean all Obligations of the European
Borrower and any guarantees thereof (including by U.S. Credit Parties) pursuant
to the Guaranties or pursuant to any other Credit Document.
 
“Goods” shall mean “goods” as such term is defined in the Uniform Commercial
Code as in effect on Effective Date in the State of New York.
 
“Health-Care-Insurance Receivable” shall mean any “health-care-insurance
receivable” as such term is defined in the Uniform Commercial Code as in effect
on the Restatement Effective Date in the State of New York.
 
“Indemnitee” shall have the meaning provided in Section 8.1(a) of this
Agreement.
 
“Instrument” shall mean “instruments” as such term is defined in the Uniform
Commercial Code as in effect on the Restatement Effective Date in the State of
New York.
 
“Inventory” shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located any portion thereof which may be
returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Assignor’s customers, and shall specifically include all “inventory” as such
term is defined in the Uniform Commercial Code as in effect on the Restatement
Effective Date in the State of New York.
 
“Investment Property” shall mean “investment property” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.
 
“Lender Creditors” shall have the meaning provided in the recitals of this
Agreement.
 
“Lenders” shall have the meaning provided in the recitals of this Agreement.
 
“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the Uniform Commercial Code as in effect on the Restatement Effective
Date hereof in the State of New York.
 
“Location” of any Assignor, shall mean such Assignor’s “location” as determined
pursuant to Section 9-307 of the UCC.
 
“Marks” shall mean all right, title and interest in and to any trademarks,
service marks and trade names now owned or held or hereafter acquired by any
Assignor, including any registration or application for registration of any
trademarks and service marks now owned or held or hereafter acquired by any
Assignor, which are registered or filed for registration in the United States
Patent and Trademark Office or the equivalent thereof in any state of the United
States or any equivalent foreign office or agency, as well as any unregistered
trademarks and service marks owned by an Assignor and any trade dress including
logos, designs, fictitious business names and other business identifiers owned
by any Assignor; provided, however that the definition of Marks shall not
include any intent-to-use trademark applications to the extent a grant of a
security interest therein would invalidate such intent to use the trademark
application.
 
“Non-Voting Equity Interests” shall have the meaning provided in the U.S. Pledge
Agreement.
 
“Noticed Event of Default” shall mean (i) an Event of Default under Section 9.01
or 9.05 of the Credit Agreement and (ii) any other Event of Default in respect
of which the Administrative Agent has given Aleris notice that such Event of
Default constitutes a “Noticed Event of Default”.
 
“Obligations” shall mean and include, as to any Assignor, all of the following:


(i) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, unpaid principal, premium, interest (including,
without limitation, all interest that accrues after the commencement of any
case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Assignor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding), fees, costs and indemnities) of such
Assignor to the Lender Creditors, whether now existing or hereafter incurred
under, arising out of, or in connection with, the Credit Agreement and the other
Credit Documents to which such Assignor is a party (including, without
limitation, in the event such Assignor is a Guarantor, all such obligations,
liabilities and indebtedness of such Assignor under its Guaranty) (all such
obligations, liabilities and indebtedness under this clause (i), except to the
extent consisting of obligations or indebtedness with respect to Secured Hedging
Agreements, being herein collectively called the “Credit Document Obligations”);
 
(ii) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Assignor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) owing by such Assignor to the Other
Creditors, now existing or hereafter incurred under, arising out of or in
connection with any Secured Hedging Agreement, whether such Secured Hedging
Agreement is now in existence or hereinafter arising (including, without
limitation, in the case of a Assignor that is a Guarantor, all obligations,
liabilities and indebtedness of such Assignor under its Guaranty in respect of
the Secured Hedging Agreements), (all such obligations, liabilities and
indebtedness under this clause (ii) being herein collectively called the “Other
Obligations”);
 
(iii) any and all sums advanced by the Collateral Agent in order to preserve the
Collateral or preserve its security interest in the Collateral;
 
(iv) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of such Assignor referred to in
clauses (i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Collateral Agent of its rights hereunder, together with
reasonable attorneys’ fees and court costs;
 
(v) all amounts paid by any Indemnitee as to which such Indemnitee has the right
to reimbursement under Section 8.1 of this Agreement; and
 
(vi) all amounts owing to any Agent or any of its affiliates pursuant to any of
the Credit Documents in its capacity as such;
 
it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.


“Other Creditors” shall have the meaning provided in the recitals to this
Agreement.
 
“Other Obligations” shall have the meaning provided in the definition of
“Obligations” in this Article IX.
 
“Patents” shall mean any patent in or to which any Assignor now or hereafter has
any right, title or interest therein and any divisions and continuations
(including, but not limited to, continuations-in-parts), as well as any
application for a patent now or hereafter made by any Assignor.
 
“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any governmental authority or agency.
 
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.
 
“Primary German Borrower Obligations” shall have the meaning provided in Section
7.4(b) of this Agreement.
 
“Primary Obligations” shall have the meaning provided in Section 7.4(b) of this
Agreement.
 
“Primary U.S. Borrower Obligations” shall have the meaning provided in Section
7.4(b) of this Agreement.
 
“Pro Rata Share” shall have the meaning provided in Section 7.4(b) of this
Agreement.
 
“Proceeds” shall mean all “proceeds” as such term is defined in the Uniform
Commercial Code as in effect in the State of New York on the Restatement
Effective Date and, in any event, shall also include, but not be limited to, (i)
any and all proceeds of any insurance, indemnity, warranty or guaranty payable
to the Collateral Agent or any Assignor from time to time with respect to any of
the Collateral, (ii) any and all payments (in any form whatsoever) made or due
and payable to any Assignor from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any governmental authority (or any person acting under
color of governmental authority) and (iii) any and all other amounts from time
to time paid or payable under or in connection with any of the Collateral.
 
“Registered Organization” shall have the meaning provided in the Uniform
Commercial Code as in effect in the State of New York.
 
“Representative” shall have the meaning provided in Section 7.4(d) of this
Agreement.
 
“Required Secured Creditors” shall mean (i) at any time when any Credit Document
Obligations are outstanding or any Commitments under the Credit Agreement exist,
the Required Lenders (or, to the extent provided in Section 11.12 of the Credit
Agreement, each of the Lenders) and (ii) at any time after all of the Credit
Document Obligations have been paid in full and all Commitments under the Credit
Agreement have been terminated and no further Commitments may be provided
thereunder, the holders of a majority of the Other Obligations.
 
“Requisite Creditors” shall have the meaning provided in Section 10.2 of this
Agreement.
 
“Secondary German Borrower Obligations” shall have the meaning provided in
Section 7.4(b) of this Agreement.
 
“Secondary Obligations” shall have the meaning provided in Section 7.4(b) of
this Agreement.
 
“Secondary U.S. Borrower Obligations” shall have the meaning provided in Section
7.4(b) of this Agreement.
 
“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.
 
“Secured Debt Agreements” shall mean and include (i) this Agreement, (ii) the
other Credit Documents, (iii) the Secured Hedging Agreements and (iv) the
Secured Hedging Agreement Intercreditor Agreement entered into by the Collateral
Agent with an Other Creditor.
 
“Secured Hedging Agreement” shall mean each Interest Rate Protection Agreement
and/or Other Hedging Agreements provided that (i) such Interest Rate Protection
Agreement and/or Other Hedging Agreement expressly states that (x) it
constitutes a “Secured Hedging Agreement” for purposes of this Agreement and the
other Credit Documents and (y) does not constitute a “Secured Hedging Agreement”
for purposes of the ABL Credit Agreement, the ABL Security Documents or any
guaranties relating to the ABL Credit Agreement, (ii) Aleris and the other
parties thereto shall have delivered to the Collateral Agent a written notice
specifying that such Interest Rate Protection Agreement and/or Other Hedging
Agreement (x) constitutes a “Secured Hedging Agreement” for purposes of this
Agreement and the other Credit Documents, (y) does not constitute a “Secured
Hedging Agreement” for purposes of the ABL Credit Agreement, the ABL Security
Documents or any guaranties relating to the ABL Credit Agreement and (z) in the
case of Aleris, that such Interest Rate Protection Agreement and/or Other
Hedging Agreement and the obligations of Aleris and its Subsidiaries thereunder
have been, and will be, incurred in compliance with this Agreement and (iii)
such Other Creditor has become party to the Secured Hedging Agreement
Intercreditor Agreement with respect to the relevant Interest Rate Protection
Agreement or Other Hedging Agreement on terms reasonably satisfactory to the
Collateral Agent.
 
“Secured Hedging Agreement Intercreditor Agreement” shall have the meaning
provided in Section 10.14 of this Agreement.
 
“Software” shall mean “software” as such term is defined in the Uniform
Commercial Code as in effect on the Restatement Effective Date in the State of
New York.
 
“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
 
“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the Uniform Commercial Code as in effect on the Restatement Effective
Date in the State of New York, now or hereafter owned by any Assignor, or in
which any Assignor has any rights, and, in any event, shall include, but shall
not be limited to all of such Assignor’s rights in any Letter-of-Credit Right or
secondary obligation that supports the payment or performance of, and all
security for, any Collateral consisting of Accounts, Chattel Paper, Documents,
General Intangibles, Instruments or Investment Properties.
 
“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the Restatement Effective
Date in the State of New York.
 
“Term Priority Collateral” shall have the meaning assigned that term in the
Intercreditor Agreement.
 
“Termination Date” shall have the meaning provided in Section 10.8(a) of this
Agreement.
 
“Timber-to-be-Cut” shall mean “timber-to-be-cut” as such term is defined in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York.
 
“Trade Secret Rights” shall mean the rights of an Assignor in any Trade Secret
it holds.
 
“Transmitting Utility” shall have the meaning given such term in Section
9-102(a)(80) of the UCC.
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.
 
“U.S. Borrower Obligations” shall mean all Obligations of the U.S. Borrower (but
not as a Guarantor of the German Borrower or any European Credit Party) and any
guarantees of such Obligations pursuant to the Guaranties or pursuant to any
other Credit Document.
 
“U.S. Borrower” shall have the meaning provided in the recitals of this
Agreement.
 
“Vehicles” shall mean all cars, trucks, construction and earth moving equipment
covered by a certificate of title law of any state (and where perfection of
security interests therein cannot be effected by filings under the UCC).
 
“Voting Equity Interests” shall have the meaning provided in the U.S. Pledge
Agreement.
 
ARTICLE X
 
MISCELLANEOUS
 
10.1.  Notices. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by courier, be effective when deposited
in the mails, delivered to the telegraph company, cable company or overnight
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the Collateral Agent or any Assignor shall not be
effective until received by the Collateral Agent or such Assignor, as the case
may be. All notices and other communications shall be in writing and addressed
as follows:
 
(a)   if to any Assignor, c/o:
 
    Aleris International, Inc.,
    25825 Science Park Drive, Suite 400
            Beachwood, OH 44122
    Attention: General Counsel
            Telephone No.: (216) 910-3400
            Telecopier No.: (216) 910-3650
 
(b)   if to the Collateral Agent or the Administrative Agent, at:
 
    Deutsche Bank AG New York Branch
    60 Wall Street
    New York, NY 10005
    MS NYC 60-0208
    Attention: Marguerite Sutton
    Telephone No.: (212) 250-6150
    Telecopier No.: (212) 797-4655
 
(c)        if to any Lender Creditor other than the Collateral Agent, at such
address as such Lender Creditor shall have specified in the Credit Agreement
 
(d)        if to any Other Creditor, at such address as such Other Creditor
shall have specified in writing to Aleris and the Collateral Agent;
 
or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.


10.2.  Waiver; Amendment. None of the terms and conditions of this Agreement
(or, to the extent any other Security Document requires waivers or amendments
thereunder to occur in accordance with the provisions of this Agreement, such
other Security Document) may be changed, waived, modified or varied in any
manner whatsoever unless in writing duly signed by each Assignor (or, to the
extent any other Security Document requires waivers or amendments thereunder to
occur in accordance with the provisions of this Agreement, the pledgor,
transferor, mortgagor or other corresponding party under such other Security
Document) directly affected thereby and the Collateral Agent (or, to the extent
any other Security Document requires waivers or amendments thereunder to occur
in accordance with the provisions of this Agreement, the collateral agent or
mortgagee under such other Security Document) (with the written consent of the
Required Secured Creditors) and subject to the terms of the Intercreditor
Agreement; provided, that, (i) subject to the provisions of the Intercreditor
Agreement, (x) additional Assignors may be added as parties hereto from time to
time in accordance with Section 10.12 (or the corresponding section in such
other Security Document) without the consent of any other Assignor or of the
Secured Creditors, and (y) Assignors may be removed as parties hereto from time
to time in accordance with Section 10.13 (or the corresponding section in such
other Security Document), without the consent of any other Assignor or of the
Secured Creditors, (ii) that any change, waiver, modification or variance
affecting the rights and benefits of a single Class of Secured Creditors (and
not all Secured Creditors in a like or similar manner) also shall require the
written consent of the Requisite Creditors of such affected Class and (iii) to
the extent provided in the Secured Hedging Agreement Intercreditor Agreement,
the consent of the Other Creditors to amendments, modifications and waivers
described in the Secured Hedging Agreement Intercreditor Agreement shall be
required. For the purpose of this Agreement, the term “Class” shall mean each
class of Secured Creditors, i.e., whether (x) the Lender Creditors as holders of
the Credit Document Obligations, or (y) the Other Creditors as the holders of
the Other Obligations. For the purpose of this Agreement, the term “Requisite
Creditors” of any Class shall mean each of (x) with respect to the Credit
Document Obligations, the Required Lenders (or, to the extent provided in
Section 11.12 of the Credit Agreement, each of the Lenders), and (y) with
respect to the Other Obligations, the holders of at least a majority of all
Other Obligations outstanding from time to time.
 
10.3.  Obligations Absolute. Subject to the terms of the Intercreditor
Agreement, the obligations of each Assignor hereunder shall remain in full force
and effect without regard to, and shall not be impaired by, (a) any bankruptcy,
insolvency, reorganization, arrangement, readjustment, composition, liquidation
or the like of such Assignor; (b) any exercise or non-exercise, or any waiver
of, any right, remedy, power or privilege under or in respect of this Agreement
or any other Secured Debt Agreement; or (c) any amendment to or modification of
any Secured Debt Agreement or any security for any of the Obligations (in each
case), whether or not such Assignor shall have notice or knowledge of any of the
foregoing.
 
10.4.  Successors and Assigns. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 10.8, (ii) be
binding upon each Assignor, its successors and assigns, provided however, that
no Assignor shall assign any of its rights or obligations hereunder without the
prior written consent of the Collateral Agent (with the prior written consent of
the Required Secured Creditors), and (iii) inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent, the other Secured Creditors and their respective successors, transferees
and assigns. All agreements, statements, representations and warranties made by
each Assignor herein or in any certificate or other instrument delivered by such
Assignor or on its behalf under this Agreement shall be considered to have been
relied upon by the Secured Creditors and shall survive the execution and
delivery of this Agreement and the other Secured Debt Agreements regardless of
any investigation made by the Secured Creditors or on their behalf.
 
10.5.  Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
 
10.6.  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH ASSIGNOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH ASSIGNOR HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK JURISDICTION OVER SUCH ASSIGNOR, AND
AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID
COURTS THAT ANY SUCH COURT LACKS JURISDICTION OVER SUCH ASSIGNOR. EACH ASSIGNOR
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH ASSIGNOR
AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 10.1 ABOVE, SUCH SERVICE TO
BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH ASSIGNOR HEREBY IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL
AGENT UNDER THIS AGREEMENT, OR ANY SECURED CREDITOR, TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANY ASSIGNOR IN ANY OTHER JURISDICTION.
 
(b)  EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
 
(c)  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
 
10.7.  Assignors’ Duties. It is expressly agreed, anything herein contained to
the contrary notwithstanding, that each Assignor shall remain liable to perform
all of the obligations, if any, assumed by it with respect to the Collateral and
the Collateral Agent shall not have any obligations or liabilities with respect
to any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Assignor under or with respect to any Collateral.
 
10.8.  Termination; Release. (a) After the Termination Date, this Agreement (or,
to the extent any other Security Document requires termination or releases
thereunder to occur in accordance with the provisions of this Agreement, such
other Security Document) shall terminate (providedthat all indemnities set forth
herein including, without limitation in Section 8.1 hereof, shall survive such
termination) and the Collateral Agent (or, to the extent any other Security
Document requires termination or releases thereunder to occur in accordance with
the provisions of this Agreement, the collateral agent or mortgagee under such
other Security Document), at the request and expense of the respective Assignor
(or, to the extent any other Security Document requires termination or releases
thereunder to occur in accordance with the provisions of this Agreement, the
pledgor, transferor, mortgagor or other corresponding party under such other
Security Document), will, subject to the provisions of the Intercreditor
Agreement, promptly execute and deliver to such Assignor a proper instrument or
instruments (including Uniform Commercial Code termination statements on form
UCC-3) acknowledging the satisfaction and termination of this Agreement, and
will duly assign, transfer and deliver to such Assignor (without recourse and
without any representation or warranty) such of the Collateral as may be in the
possession of the Collateral Agent or any of its sub-agents hereunder and as has
not theretofore been sold or otherwise applied or released pursuant to this
Agreement. As used in this Agreement, “Termination Date” shall mean the date
upon which the Total Commitment under the Credit Agreement has been terminated,
no Note (as defined in the Credit Agreement) is outstanding (and all Loans have
been paid in full), all Obligations under Secured Hedging Agreements and all
other Obligations (other than indemnities under the Credit Documents and the
Secured Hedging Agreements which are not then due and payable) have been paid in
full and all Secured Hedging Agreements have been terminated.
 
(b)  In the event that any part of the Collateral (as defined in the Credit
Agreement) is sold or otherwise disposed of (to a Person other than a Credit
Party) (x) at any time prior to the time at which all Credit Document
Obligations have been paid in full and all Commitments under the Credit
Agreement have been terminated, in connection with a sale or disposition
permitted by Section 8.06 of the Credit Agreement or is otherwise released at
the direction of the Required Lenders (or all the Lenders if required by Section
11.12 of the Credit Agreement) or (y) at any time thereafter, to the extent
permitted by the other Secured Debt Agreements, and in the case of clauses (x)
and (y), and the proceeds of such sale or disposition (or from such release) are
applied in accordance with the terms of the Credit Agreement or such other
Secured Debt Agreement, as the case may be, to the extent required to be so
applied, the Collateral Agent, at the request and expense of Aleris, will duly
release from the security interest created hereby (or, to the extent any other
Security Document requires releases thereunder to occur in accordance with the
provisions of this Agreement, from the security interest created by such other
Security Document) (and will execute and deliver such documentation, including
termination or partial release statements and the like in connection therewith)
and assign, transfer and deliver to Aleris, on behalf of the applicable Assignor
(without recourse and without any representation or warranty) such of the
Collateral (as defined in the Credit Agreement) as is then being (or has been)
so sold or otherwise disposed of, or released, and as may be in the possession
of the Collateral Agent (or any of its sub-agents hereunder) and has not
theretofore been released pursuant to this Agreement. Furthermore, upon the
release of any Guarantor from any Guaranty in accordance with the provisions
thereof or in accordance with Section 11.12(b) of the Credit Agreement, such
Assignor (or, to the extent any other Security Document requires releases
thereunder to occur in accordance with the provisions of this Agreement, the
assignor, grantor or pledgor under such other Security Document) (and the
Collateral at such time assigned by the respective Assignor, grantor, pledgor or
assignor pursuant hereto or pursuant to such other Security Document) shall be
released from this Agreement (or, to the extent any other Security Document
requires releases thereunder to occur in accordance with the provisions of this
Agreement, from such other Security Document).
 
(c)  At any time that an Assignor desires that the Collateral Agent take any
action to acknowledge or give effect to any release of Collateral pursuant to
the foregoing Section 10.8(a) or (b), such Assignor shall deliver to the
Collateral Agent (and the relevant sub-agent, if any, designated hereunder) a
certificate signed by a principal executive officer of such Assignor stating
that the release of the respective Collateral is permitted pursuant to such
Section 10.8(a) or (b). At any time that any U.S. Borrower or the respective
Assignor desires that a Subsidiary of such U.S. Borrower which has been released
from the U.S. Subsidiaries Guaranty be released hereunder as provided in the
penultimate sentence of Section 10.8(b), it shall deliver to the Collateral
Agent a certificate signed by a principal executive officer of such U.S.
Borrower and the respective Assignor stating that the release of the respective
Assignor (and its Collateral) is permitted pursuant to such Section 10.8(b).
 
(d)  The Collateral Agent shall have no liability whatsoever to any other
Secured Creditor as the result of any release of Collateral by it in accordance
with, or which the Collateral Agent believes to be in accordance with, this
Section 10.8.
 
10.9.  Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Collateral Agent.
 
10.10.  Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.11.  The Collateral Agent and the other Secured Creditors. The Collateral
Agent will hold in accordance with this Agreement (and to the extent applicable,
the Intercreditor Agreement) all items of the Collateral at any time received
under this Agreement. It is expressly understood and agreed that the obligations
of the Collateral Agent as holder of the Collateral and interests therein and
with respect to the disposition thereof, and otherwise under this Agreement, are
only those expressly set forth in this Agreement. The Collateral Agent shall act
hereunder on the terms and conditions set forth herein and in Annex M hereto,
the terms of which shall be deemed incorporated herein by reference as fully as
if same were set forth herein in their entirety.
 
10.12.  Additional Assignors. It is understood and agreed that any Subsidiary
Guarantor that desires to become an Assignor hereunder, or is required to
execute a counterpart of this Agreement after the Restatement Effective Date
pursuant to the requirements of the Credit Agreement or any other Credit
Document, shall become an Assignor hereunder by executing a counterpart hereof
and delivering same to the Collateral Agent, or by executing a joinder agreement
in form and substance satisfactory to the Collateral Agent, (y) delivering
supplements to Annexes A through D, inclusive, and F through I, inclusive,
hereto as are necessary to cause such Annexes to be complete and accurate with
respect to such additional Assignor on such date and (z) taking all actions as
specified in this Agreement as would have been taken by such Assignor had it
been an original party to this Agreement, in each case with all documents
required above to be delivered to the Collateral Agent and with all documents
and actions required above to be taken to the reasonable satisfaction of the
Collateral Agent.
 
10.13.  Amendment and Restatement. This Agreement shall amend and restate in its
entirety the Existing U.S. Security Agreement, and all obligations of the
Assignors thereunder shall be deemed replaced and extended as obligations under
this Agreement and be governed hereby without novation.
 
10.14.  Calculation of Obligations under Secured Hedging Agreements. Any
calculation of obligations outstanding under a Secured Hedging Agreement for
purposes of this Agreement or any other Security Document shall be determined
pursuant to the terms of the Secured Hedging Agreement Intercreditor Agreement
dated as of December 19, 2006 among Aleris, the other grantors party thereto
from time to time, the secured hedge counterparties party thereto from time to
time and the Collateral Agent and the Administrative Agent (as amended, modified
or supplemented from time to time, the “Secured Hedging Agreement Intercreditor
Agreement”).
 
[Remainder of this page intentionally left blank; signature page follows]
 
 

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.
 

 
ALERIS INTERNATIONAL, INC.,
 
as an Assignor
             
By:
/s/ Michael D. Friday
 
Name:
 Michael D. Friday  
Title:
 
 Executive Vice President and
 Chief Financial Officer



 

 
AURORA ACQUISITION MERGER SUB,
INC., as an Assignor
             
By:
/s/ Clive Bode
 
Name:
 Clive Bode  
Title:
 
 Vice President



 

 
ALCHEM ALUMINUM, INC.
as an Assignor
 
 
ALCHEM ALUMINUM SHELBYVILLE
INC., as an Assignor
 
 
ALERIS, INC., as an Assignor
 
 
ALERIS OHIO MANAGEMENT, INC.,
as an Assignor
 
 
ALSCO METALS CORPORATION,
as an Assignor
 
 
ALUMITECH OF CLEVELAND, INC.,
as an Assignor
 
 
ALUMITECH OF WABASH, INC.,
as an Assignor
 
 
ALUMITECH OF WEST VIRGINIA, INC.,
as an Assignor
 
 
ALUMITECH, INC., as an Assignor
 
 
AWT PROPERTIES, INC., as an Assignor
 
 
CA LEWISPORT, LLC, as an Assignor
 
 
CI HOLDINGS, LLC, as an Assignor
 
 
COMMONWEALTH ALUMINUM
CONCAST, INC., as an Assignor
 
 
COMMONWEALTH ALUMINUM
LEWISPORT, LLC, as an Assignor
 
 
COMMONWEALTH ALUMINUM
METALS, LLC, as an Assignor
 
 
COMMONWEALTH ALUMINUM SALES
CORPORATION, as an Assignor
 
  COMMONWEALTH ALUMINUM TUBE
ENTERPRISES, LLC, as an Assignor
 
 
COMMONWEALTH ALUMINUM, LLC,
as an Assignor
 
 
COMMONWEALTH FINANCING CORP.,
as an Assignor
 
 
COMMONWEALTH INDUSTRIES, INC.,
as an Assignor
 
 
ETS SCHAEFER CORPORATION,
as an Assignor
 
 
GULF REDUCTION CORPORATION,
as an Assignor
 
 
IMCO INTERNATIONAL, INC.,
as an Assignor
 
 
IMCO INVESTMENT COMPANY,
as an Assignor
 
 
IMCO RECYCLING OF CALIFORNIA, INC.,
as an Assignor
 
 
IMCO RECYCLING OF IDAHO INC.,
as an Assignor
 
 
IMCO RECYCLING OF ILLINOIS INC.,
as an Assignor
 
 
IMCO RECYCLING OF INDIANA INC.,
as an Assignor
 
 
IMCO RECYCLING OF MICHIGAN L.L.C.,
as an Assignor
 
 
IMCO RECYCLING OF OHIO INC.,
as an Assignor
 
 
IMCO RECYCLING OF UTAH INC.,
as an Assignor
 
 
IMCO RECYCLING SERVICES COMPANY,
as an Assignor
 
 
IMSAMET, INC., as an Assignor
 
 
ALERIS BLANKING AND RIM PRODUCTS,
INC. (f/k/a INDIANA ALUMINUM INC.),
as an Assignor
 
 
INTERAMERICAN ZINC, INC.,
as an Assignor
 
 
METALCHEM, INC., as an Assignor
 
 
MIDWEST ZINC CORPORATION,
as an Assignor
 
 
ROCK CREEK ALUMINUM, INC.,
as an Assignor
 
 
SILVER FOX HOLDING COMPANY,
as an Assignor
 
 
U.S. ZINC CORPORATION,
as an Assignor
 
 
U.S. ZINC EXPORT CORPORATION,
as an Assignor
 
 
WESTERN ZINC CORPORATION,
as an Assignor
 

 

             
By:
/s/ Michael D. Friday
 
Name:
 Michael D. Friday  
Title:
 
 Director

 

--------------------------------------------------------------------------------





 
IMCO INDIANA PARTNERSHIP L.P.,
as an Assignor
     
By: IMCO International, Inc. its General
 
Partner,
             
By:
/s/ Michael D. Friday
 
Name:
 Michael D. Friday  
Title:
 
 President



 

 
IMCO MANAGEMENT PARTNERSHIP L.P.,
as an Assignor
     
By: Aleris International, Inc. its General
 
Partner,
             
By:
/s/ Michael D. Friday
 
Name:
 Michael D. Friday  
Title:
 
 Executive Vice President and
 Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 
CORUS ALUMINUM CORP.,
   as an Assignor      
HOOGOVENS ALUMINUM EUROPE INC.,
 
as an Assignor
             
By:
/s/ Michael D. Friday
 
Name:
 Michael D. Friday  
Title:
 
 Director



 


Accepted and Agreed to:
 
DEUTSCHE BANK AG NEW YORK BRANCH,
 
As Collateral Agent
                     
By:
/s/  Carin Keegan
 
    Name:  Carin Keegan
   
    Title:    Vice President
   

 

               
By:
/s/  Scottye Lindsey
 
    Name:  Scottye Lindsey
   
    Title:    Director
   

 
 
Accepted and Agreed to:
 
DEUTSCHE BANK AG NEW YORK BRANCH,
 
As Administrative Agent
                     
By:
/s/  Carin Keegan 
 
    Name:  Carin Keegan
   
    Title:    Vice President   
   

 
 

               
By:
/s/   Scottye Lindsey
 
    Name:  Scottye Lindsey
   
    Title:    Director
   

 

--------------------------------------------------------------------------------


 
 


 
 
 